Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 1 of 144 PageID #:52307

                                                                                   429

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION
    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA   ) No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,             )
    4                                             )
                     Plaintiffs,                  )
    5    vs.                                      ) Chicago, Illinois
                                                  )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD., ) November 13, 2019
         HYTERA AMERICA, INC., and HYTERA         )
    7    COMMUNICATIONS AMERICA (WEST), INC.,     )
                                                  )
    8                Defendants.                  ) 10:00 o'clock a.m.
    9
                                 TRIAL - VOLUME 4 A
  10                         TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
  11                                 and a jury
  12
  13     For the Plaintiffs:        KIRKLAND & ELLIS LLP
                                    BY: Mr. Adam R. Alper
  14                                     Mr. Brandon Hugh Brown
                                    555 California Street
  15                                27th Floor
                                    San Francisco, California 94104
  16                                (415) 439-1400
  17                                KIRKLAND & ELLIS LLP
                                    BY: Mr. Michael W. De Vries
  18                                333 South Hope Street
                                    Los Angeles, California 90071
  19                                (213) 680-8400
  20
  21
         Court reporter:                  BLANCA I. LARA
  22                              Official Court Reporter
                                   219 South Dearborn Street
  23                                     Room 2342
                                    Chicago, Illinois 60604
  24                                   (312) 435-5895
                                    blanca_lara@ilnd.uscourts.gov
  25
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 2 of 144 PageID #:52308

                                                                                   430

    1    Appearances: (Continued:)
    2
         For the Plaintiffs:        KIRKLAND & ELLIS LLP
    3                               BY: Ms. Megan Margaret New
                                    300 North LaSalle Street
    4                               Chicago, Illinois 60654
                                    (312) 862-7439
    5
                                    KIRKLAND & ELLIS LLP
    6                               BY: Ms. Leslie M. Schmidt
                                    601 Lexington Avenue
    7                               New York, New York 10022
                                    (212) 446-4763
    8
         Motorola Corporate Representative:            Mr. Russ Lund
    9
  10
         For the Defendants:        STEPTOE & JOHNSON LLP
  11                                 BY: Mr. Boyd T Cloern
                                         Mr. Michael J. Allan
  12                                     Ms. Jessica Ilana Rothschild
                                         Ms. Kassandra Michele Officer
  13                                1330 Connecticut Avenue., Nw
                                    Washington, DC 20036
  14                                (202) 429-6230
  15
  16
         Hytera Corporate Representative: Michele Ning
  17
  18
  19
  20
  21
  22
  23
  24
  25
           Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 3 of 144 PageID #:52309

                                                                                              431

               1              (The following proceedings were had out of the
               2              presence of the jury in open court:)
               3               THE CLERK: All rise. The Court is in session.
               4    Please be seated.
10:16:18       5               THE COURT: Good morning, counsel. Are you ready to
               6    proceed?
               7               MR. LAWLESS: We are, Your Honor. Initially
               8    plaintiffs moved to seal two exhibits that were used during
               9    Mr. Lund's cross-examination yesterday. DTX 4288 and DTX 0001,
10:16:34     10     both contain confidential information.
             11                THE COURT: The motion is granted.
             12                All right. Please ask the jury to come in.
             13                THE CLERK: The equipment is not working.
             14                THE COURT: It's still not working?
10:16:48     15                You're having an equipment issue?
             16                MR. ALPER: Yeah. I believe one of the court's
             17     technology officials is looking at it.
             18                THE COURT: Okay. Please be seated, counsel.
             19               (Brief pause.)
10:17:48     20                THE COURT: Okay. Thank you very much.
             21               (Brief pause.)
             22                THE CLERK: All rise.
             23               (The following proceedings were had in the
             24               presence of the jury in open court:)
10:18:42     25                THE CLERK: The Court is in session. Please be
           Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 4 of 144 PageID #:52310
                                         Shepard - direct by Lawless
                                                                                              432

               1    seated.
               2               THE COURT: Good morning, members of the jury.
               3               Please recall the witness.
               4               MR. LAWLESS: Thank you, Your Honor.
10:18:50       5              (Brief pause.)
               6               MR. LAWLESS: May we proceed?
               7               THE COURT: Please proceed.
               8          SCOTT SHEPARD, PLAINTIFFS' WITNESS, PREVIOUSLY SWORN
               9                         DIRECT EXAMINATION (resumed)
10:19:12     10     BY MR. LAWLESS:
             11     Q. Mr. Shepard, yesterday we talked about rules and procedures
             12     that Motorola uses to protect it's information. I'd like to
             13     move to a new topic today and talk about technology.
             14                Does Motorola use technology to protect it's
10:19:31     15     confidential business information?
             16     A. Yes.
             17     Q. And are you and your group responsible for selecting,
             18     managing, and using that technology?
             19     A. Yes.
10:19:37     20     Q. What categories of technology does Motorola use to protect
             21     it's information?
             22     A. So we use three categories: Protect, detect, and respond.
             23     Q. Did you prepare some slides to help you explain those
             24     technologies?
10:19:51     25     A. Yes, I did.
           Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 5 of 144 PageID #:52311
                                         Shepard - direct by Lawless
                                                                                              433

               1               MR. LAWLESS: Your Honor, permission to publish Mr.
               2    Shepard's demonstrative PDX 3.1?
               3               THE COURT: Yes, you may proceed.
               4    MR. LAWLESS:
10:20:04       5    Q. Okay. Mr. Shepard, I see three categories: Protect,
               6    Detect and Respond. Could you explain what kind of technology
               7    is used in the protect category?
               8    A. Sure. Protect is the first line of defense and it's there
               9    to protect our information.
10:20:17     10     Q. How important is that type of technology?
             11     A. It's very important. It is the first line of defense.
             12     Q. Can you explain a little bit more.
             13     A. So if you think about it, when you go to protect whether
             14     it's firewalls or something else, this technology prevents
10:20:34     15     unauthorized access, it prevents breaking in remotely, or any
             16     other activity into the systems.
             17     Q. Okay. Moving to the middle category, Detect. What kind of
             18     technology is that?
             19     A. That is where you detect when some things are not going as
10:20:48     20     planned or not appropriately. So if protection somehow is
             21     evaded, the detection will typically catch that, and that
             22     technology will respond, so the two work together.
             23     Q. How important is the Detect category of technology?
             24     A. It's just as important as protect.
10:21:03     25     Q. Okay. And finally the third category, Respond. What kind
           Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 6 of 144 PageID #:52312
                                         Shepard - direct by Lawless
                                                                                              434

               1    of technology is that?
               2    A. So that's technology, once you detected something that went
               3    wrong, the response technology kicks in to help you eradicate
               4    the issue or to clean up or resolve other issues in there.
10:21:20       5               So all three work together, from protecting, to
               6    detecting, to allowing us to respond to attacks or instance.
               7    Q. When you started at Motorola in 1994, did Motorola use
               8    software and other technology tools to protect it's
               9    information?
10:21:35     10     A. Yes, it did.
             11     Q. How good were Motorola's security technology tools in 1994?
             12     A. They were very good at their ability. Again, we partnered
             13     with a lot of government organizations, as well as other
             14     companies, large companies, and we shared information about how
10:21:53     15     they protect.
             16                And what we did was, we modeled and used the same kind
             17     of protections, detections, and response. We also did
             18     independent external benchmarking and assessments to verify.
             19     Q. Okay. Moving forward in time to 2008, did Motorola
10:22:10     20     continue to use security technology to protect its confidential
             21     information?
             22     A. Yes, we did.
             23     Q. Did you make a slide showing some of those technologies to
             24     help you explain that concept?
10:22:21     25     A. I did.
           Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 7 of 144 PageID #:52313
                                         Shepard - direct by Lawless
                                                                                              435

               1               MR. LAWLESS: Your Honor, permission to publish Mr.
               2    Shepard's demonstrative PDX 352.
               3               THE WITNESS: Yes. Proceed.
               4    THE ATTORNEY:
10:22:30       5    Q. Now, at a high-level, Mr. Shepard, what are you showing
               6    here?
               7    A. What we're showing here is the technologies that were in
               8    place in the 2008 timeframe. These are logs of companies. And
               9    it just shows kind of the breadth that we used in different
10:22:46     10     technologies to protect, detect, and respond to security
             11     instance.
             12     Q. Okay. Let's move through these one at a time, starting at
             13     the top with Protect. You're showing about 30 tools. Why so
             14     many?
10:22:54     15     A. Again, it is the first line of defense, and at that
             16     timeframe there were a lot more technologies around protecting
             17     the environment versus the detect and respond.
             18     Q. Is there an easy-to-understand example of the protect
             19     technology that you could explain?
10:23:09     20     A. Sure. What I would recommend -- Mr. Schlaifer, if you
             21     could highlight Symantec.
             22                So Symantec is an antivirus software back then, and
             23     that protects your machine from viruses and other malware that
             24     gets installed on that system.
10:23:26     25     Q. Okay. Now, moving to the middle category, Detect, you show
           Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 8 of 144 PageID #:52314
                                         Shepard - direct by Lawless
                                                                                              436

               1    about five tools there. What is one example of a detect
               2    technology?
               3    A. Sure. Mr. Schlaifer, if you could highlight "Motorola
               4    radar."
10:23:39       5               So Motorola Radar is a custom tool we used internally.
               6    And in working with Symantec, if Symantec can't eradicate or
               7    quarantine off the virus, then what it will do is it will work
               8    in connection with Radar and Radar will create a ticket for the
               9    IT employee to go out and try to clean the machine there.
10:23:58     10                So you can see where protection doesn't work, then it
             11     falls into detection to take action by an individual.
             12     Q. Okay. And then finally in the Respond category at the
             13     bottom, you show four tools. What's one example of a respond
             14     technology Motorola was using in 2008?
10:24:15     15     A. Sure. The tool -- Mr. Schlaifer, if you could highlight
             16     EnCase forensic.
             17                So in following the same theme, if the virus can't be
             18     eradicated on the machine and you call out IT, if IT can't seem
             19     to resolve the issue, they then call on my team, the security
10:24:34     20     team, where we get involved from a response and we use EnCase
             21     to actually go on to the machine, pull the file that is suspect
             22     off, as well as look at the memory.
             23                So, again, if you look at all three, when the first
             24     evade or other issues occur, you work down the stack to
10:24:51     25     actually address and resolve the issue.
           Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 9 of 144 PageID #:52315
                                         Shepard - direct by Lawless
                                                                                              437

               1    Q. Okay. In 2008, how good were the security technologies?
               2    Are these budget tools or state of the art?
               3    A. These are state of the art enterprises class tools.
               4    Q. Can you explain a little bit more about the quality of
10:25:06       5    those tools in 2008?
               6    A. A lot of the tools in 2008, they were again through our
               7    benchmark and working with other large companies and government
               8    organizations, these were the tools that a lot of the other
               9    companies used.
10:25:19     10                Additionally, a lot of these tools were manual and
             11     based and allowed us to kind of flow through the environment.
             12     And what I mean by that is is they were good at detecting known
             13     bad in the environments, but they weren't as good as detecting
             14     an unknown bad.
10:25:34     15     Q. Okay. In 2008, were there technologies that weren't
             16     available to buy on the market and so Motorola wanted to do
             17     something extra?
             18     A. Yes. You can see that there were several technologies here
             19     where we created custom tools to help us improve the security
10:25:52     20     in our environment. I --
             21     Q. Can you --
             22     A. I'm sorry.
             23     Q. I was going to ask you, can you explain that process?
             24     A. Sure. So we would take a technology in place today -- and
10:26:03     25     I can go back to yesterday's Compass as an example -- we then
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 10 of 144 PageID #:52316
                                      Shepard - direct by Lawless
                                                                                           438

            1   customize Compass to be able to arrive at a response.
            2              So if you look in the bottom right, there's Motorola
            3   Compass. Again, this was customized on top of the standard
            4   tool that was available that allowed us additional response
10:26:20    5   capability and investigation.
            6   Q. So in 2008, with this additional customized software that
            7   Motorola created, how did Motorola's information protection
            8   compare to the rest of the industry?
            9   A. We were in the upper echelon --
10:26:36   10              MS. ROTHSCHILD: Objection, Your Honor. Speculation.
           11              THE COURT: Overruled. You may answer.
           12   BY THE WITNESS:
           13   A. I'm sorry. Can you repeat the question?
           14   BY MR. LAWLESS:
10:26:43   15   Q. Yes. With Motorola's custom tools that it created in 2008,
           16   how was the quality of Motorola's security technology in
           17   comparison to the rest of the industry?
           18   A. It was the upper echelon. Again, we partnered with large
           19   companies, as well as government organizations to assess and
10:27:01   20   employ this technology. So it was a collective group of us
           21   working together.
           22   Q. And what were just a few examples of government entities
           23   that you partnered with?
           24   A. So we worked with entities, so the Department of Defense,
10:27:12   25   National Security Agency. We also worked with other groups and
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 11 of 144 PageID #:52317
                                      Shepard - direct by Lawless
                                                                                           439

            1   other countries as well, so ...
            2   Q. From 2008 forward to today, did Motorola continue to add
            3   new security technology as it became available?
            4   A. Yes, we did.
10:27:29    5   Q. Did you make a slide showing some of those technologies?
            6   A. Yes, I did.
            7              MR. LAWLESS: Your Honor, permission to publish Mr.
            8   Shepard's demonstrative PDX 3.2.
            9              THE COURT: Yes, you may proceed.
10:27:41   10   MR. LAWLESS:
           11   Q. Mr. Shepard, what are you showing here?
           12   A. We're showing the full breadth of technologies that we have
           13   now and the technologies that we changed over time.
           14              Again, the bad guys keep getting better, and so we
10:27:53   15   have to continue to make our technology stronger and more
           16   creative.
           17   Q. You've added 64 technologies, approximately, to this slide.
           18   How does the technology security that's available today compare
           19   to what was available back in 2008?
10:28:10   20   A. It's -- it's actually vastly different. A lot of the
           21   technology we have today implements artificial intelligence,
           22   machine learning, and other cutting-edge technology that simply
           23   wasn't available in 2008.
           24   Q. And how does that let you and your group do your job
10:28:27   25   differently or better today?
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 12 of 144 PageID #:52318
                                      Shepard - direct by Lawless
                                                                                           440

            1   A. Back then I would consider the technology that if you think
            2   of a haystack where that technology will let you find a set of
            3   needles or items within the haystack, the technology we have
            4   today allows us to kind of find the needle in the needle stack
10:28:44    5   within the haystack. And so it really allows us to get much
            6   better at zeroing in on potential issues.
            7   Q. Was security technology available in 2008 to automatically
            8   search for security threats?
            9   A. Was technology available in 2008 to automatically search?
10:29:02   10   No, we had to manually enter those.
           11   Q. Okay. In 2008, was there artificial intelligence software
           12   to automatically process data for security threats?
           13   A. No, there was not.
           14   Q. When did those type of technologies come on the market?
10:29:13   15   A. A lot of those technologies started in 20011, '12 and then
           16   we started implementing '13 and '14.
           17   Q. All right. Going back to the Compass system used to
           18   generate those reports. We saw it yesterday. Was it
           19   technologically possible, back in 2008, to automatically scan
10:29:30   20   the Compass system?
           21   A. No, it was not.
           22   Q. And is that even possible today?
           23   A. No, it is not.
           24   Q. Can you explain why that is?
10:29:37   25   A. The technology itself used to scan is a response
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 13 of 144 PageID #:52319
                                      Shepard - direct by Lawless
                                                                                           441

            1   technology, not a detection technology. So it allows us to
            2   respond. The server itself was built in '95, so it's a rather
            3   legacy old system. While we have done customizations and done
            4   some upgrades, there is simply too much data to be able to have
10:30:01    5   it execute as a detection system.
            6              We have tried over the years to move it up into a
            7   detection, but we have not been able to successfully do that,
            8   so we continue to use it as a response tool once something
            9   that's been identified.
10:30:13   10   Q. Okay. Was it technologically possible --
           11              THE COURT: Counsel, let me clarify. If the question
           12   asks for possibilities, then, indeed, it calls for speculation
           13   and I would sustain the objection. But you have established by
           14   your earlier questions the specialized acknowledge of this
10:30:33   15   witness, and so consistent with Rule 702, you may inquire
           16   further, as you have been, but not ask any question that would
           17   call for possibilities. Please proceed.
           18   BY MR. LAWLESS:
           19   Q. Mr. Shepard, are you aware of technology, back in 2008,
10:30:48   20   that would let your group monitor every employees' Compass
           21   accesses?
           22   A. No.
           23   Q. And what about just departing employees, couldn't your
           24   security group run Compass logs for every single departing
10:31:05   25   employee in 2008?
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 14 of 144 PageID #:52320
                                      Shepard - direct by Lawless
                                                                                           442

            1              MS. ROTHSCHILD: Objection, Your Honor.
            2              THE COURT: Overruled. You may answer consistent with
            3   Rule 702.
            4   BY THE WITNESS:
10:31:12    5   A. So in 2008, we had about 200 employees leaving every month,
            6   on average. So if we ran the technology to pull on every
            7   single employee, we -- first off, we'd have to know who to give
            8   that information to, because again, we only do data collection
            9   when requested from one of those three groups and we're
10:31:27   10   targeting in.
           11              So even if we did all of that running and everything
           12   else, we wouldn't generate any useful data at that timeframe.
           13   BY MR. LAWLESS:
           14   Q. And what about just from a computing technology standpoint,
10:31:38   15   was it physically possible every month --
           16              THE COURT: Rephrase the question.
           17              MR. LAWLESS: Yes, Your Honor.
           18   BY MR. LAWLESS:
           19   Q. Are you aware of technology, Mr. Shepard, that would let
10:31:45   20   your group run that volume of Compass logs every single month
           21   back in 2008?
           22   A. There was not technology capable of doing that, because
           23   again, that system was in heavily use by all the people, so we
           24   had to have it up and available to be used and we would run the
10:32:01   25   same queries against the usage. And so it would bring -- and
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 15 of 144 PageID #:52321
                                      Shepard - direct by Lawless
                                                                                           443

            1   probably in some cases we've had protect the queries actually
            2   not complete, so it would be impractical to run that against
            3   the 200 employees every month.
            4   Q. Okay. To wrap this section up, back in 2008, in what
10:32:18    5   situations could your team generate download reports from the
            6   Compass system?
            7   A. We could only generate it when requested by the Office of
            8   Ethics and Compliance, Legal, or HR.
            9   Q. Okay. Thank you, Mr. Schlaifer. We can take that down.
10:32:33   10              All right. Assisting gears, Mr. Shepard, I'd like to
           11   the talk source code. Now, we've been talking about the
           12   Compass system. Did Motorola use a different system to store
           13   source code 2008?
           14   A. Yes, we used a system called the IBM ClearCase, which is a
10:32:51   15   different software.
           16   Q. And what did Motorola use that ClearCase system for?
           17   A. So it stored source code.
           18   Q. Are computer servers for the ClearCase system located in
           19   the United States?
10:33:01   20   A. There are computer servers located in the United States for
           21   the source code system.
           22   Q. Can every Motorola employee access the ClearCase system?
           23   A. No, they cannot. Similar to Compass, we have basic access
           24   control requiring user password to even get on to the system.
10:33:18   25   And then similar to Compass, we do the same restrictions down
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 16 of 144 PageID #:52322
                                      Shepard - direct by Lawless
                                                                                           444

            1   just to the source code that you need to be able to do our job.
            2   Q. Okay. So if a Motorola employee had access to ClearCase,
            3   could they go into whatever folder or file that they wanted for
            4   source code?
10:33:31    5   A. No, they could not.
            6   Q. Which ones are they limited to?
            7   A. Only the ones that they were given access to specifically.
            8   Q. Did ClearCase have the ability to automatically detect
            9   suspicious downloading in 2008?
10:33:44   10   A. No, they did not.
           11   Q. In 2008, was there any way, even manually, to detect
           12   suspicious downloads?
           13   A. No, there was not.
           14   Q. When you became involved in this investigation, did you try
10:33:55   15   to go back and see whether the ClearCase system showed source
           16   code theft by Y.T. Kok or Sam Chia?
           17   A. It was not possible.
           18   Q. Why was it not possible?
           19   A. Because the way that the ClearCase system works, is that it
10:34:09   20   gives you access as an end user, but it doesn't record the
           21   access the way we customized Compass.
           22              We did try to customizing ClearCase but we were
           23   unsuccessful at customizing ClearCase to do that.
           24              ClearCase only logs anyone that modifies source code.
10:34:23   25   So not when you download it to work on your machine, but only
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 17 of 144 PageID #:52323
                                      Shepard - direct by Lawless
                                                                                           445

            1   when you upload it or make changes to the source code.
            2   Q. All right. Now, earlier when we looked at the Compass
            3   download reports yesterday, we were talking about a 2016, 2017
            4   investigation. Before that, did anyone ever raise Hytera to
10:34:42    5   you earlier than that 2016 investigation?
            6   A. Yes.
            7   Q. Can you tell us when that was and what happened?
            8   A. Sure. I received an e-mail in 2010. There was concerns
            9   about employees talking with the former employee, G.S. Kok.
10:35:00   10   And so they asked us to put G.S. Kok's Hytera e-mail address
           11   into an e-mail watch list.
           12              So we put it into that e-mail watch list. And again,
           13   it was really because they wanted to see what current employees
           14   and who was talking to G.S. Kok.
10:35:16   15              We had -- we have no way to monitor G.S. Kok because
           16   he was now a former employee.
           17   Q. Did that e-mail have anything to do with suspected trade
           18   secret theft or source code theft back in 2008?
           19   A. No.
10:35:32   20   Q. Are you aware of any alarm bells that that system sounded
           21   respecting G.S. Kok's e-mail?
           22   A. So after adding G.S. Kok's Hytera e-mail address into the
           23   watch list, we did not get any hits.
           24   Q. Okay. Even if that alarm system did go off in 2010, would
10:35:50   25   that indicate that your group should go investigate trade
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 18 of 144 PageID #:52324
                                      Shepard - direct by Lawless
                                                                                           446

            1   secret theft and source code theft back in 2008 by Sam Chia or
            2   Y.T. Kok?
            3              MS. ROTHSCHILD: Objection, Your Honor.
            4              THE COURT: The objection is overruled and you may
10:36:04    5   cross-examine eventually on these issues.
            6   BY THE WITNESS:
            7   A. I'm sorry. What was the question again?
            8   BY MR. LAWLESS:
            9   Q. I can repeat the question.
10:36:12   10              If that system had given an alarm bell or some kind of
           11   hit in 2010 regarding G.S. Kok's e-mail, would that have even
           12   indicated to your group to go back and investigate trade secret
           13   theft or source code theft in 2008 by Sam Chia or Y.T. Kok?
           14   A. No, it would not have.
10:36:31   15   Q. All right. In 2008, how many employees were leaving
           16   Motorola every month?
           17   A. About 200.
           18   Q. From a security perspective, was it unusual in 2008 for
           19   Motorola engineers to go to other technology companies?
10:36:48   20   A. It was not.
           21   Q. Was there anything unusual, sitting in 2008, about Motorola
           22   employees going to Hytera?
           23   A. No, it was not.
           24   Q. Was G.S. Kok, Sam Chia, or Y.T. Kok taking a job at Hytera
10:37:03   25   enough for your group to launch an investigation?
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 19 of 144 PageID #:52325
                                      Shepard - direct by Lawless
                                                                                           447

            1   A. We -- we wouldn't launch an investigation. One of the 3
            2   groups that I mentioned, but they didn't ask us, so we never
            3   investigated, made no -- not reasonable to do so.
            4   Q. All right. Last topic, Mr. Shepard. Over your entire
10:37:23    5   career at Motorola in information security, what percent of
            6   security threats has your group tried to stop?
            7   A. We tried to stop every security threat. We tried to be
            8   100 percent in that. Probably about 99.999, so five 9's
            9   percent successful at stopping. Unfortunately, every once in a
10:37:47   10   while we do those intellectual property.
           11   Q. All right. Can you take just a minute to summarize what
           12   Motorola and your group has done to try to achieve that
           13   100 percent success rate.
           14   A. So we do a lot of -- a lot of, like I said earlier, we do a
10:38:01   15   lot of benchmarking both internally and externally. We work
           16   with government organizations, we work with large defense
           17   contracting companies, we work with other large companies to
           18   make sure we're employing the latest technology and everything
           19   that we use.
10:38:16   20              We then, on top of all that, we continue to add and
           21   change the technology and get better over time, but the bad
           22   guys continue to get better and so do we.
           23   Q. Are you aware that in this case Hytera is arguing that
           24   Motorola should've discovered Hytera's trade secret in source
10:38:34   25   code theft earlier?
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 20 of 144 PageID #:52326
                                      Shepard - direct by Lawless
                                                                                           448

            1   A. I'm aware of that.
            2   Q. Do you agree with that argument?
            3   A. I do not.
            4   Q. Why?
10:38:38    5   A. There was no reason for those three employees when they
            6   left. If there was a reason to do so, there would've been
            7   investigation. We would've done a legal hold of their machines
            8   and save their machines. So they were simply moving on to
            9   another job, from my understanding.
10:38:56   10   Q. All right. Mr. Shepard, could you tell us why, as
           11   Motorola's chief information security officer, this case is
           12   important?
           13   A. This case --
           14              MS. ROTHSCHILD: Objection, Your Honor.
10:39:05   15              THE COURT: Sustained.
           16   BY MR. LAWLESS:
           17   Q. Mr. Shepard, could you tell us how trade secret theft and
           18   source code theft impacts Motorola from an information security
           19   standpoint?
10:39:20   20   A. There are -- for me, personally, it affects Motorola. I
           21   mean, if you think about it, my job and my entire team's job is
           22   to protect the intellectual property. And so for us, this
           23   represents the ability where in one case we did not protect,
           24   and it's the lifeline. Our innovations is basically the
10:39:44   25   lifeblood of the company that what we do. And so this is
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 21 of 144 PageID #:52327
                                     Shepard - cross by Rothschild
                                                                                           449

            1   utmost important to my team. It's what we do 24 by 7 by 365.
            2              MR. LAWLESS: No further questions, Your Honor. I
            3   pass the witness.
            4              THE COURT: You may cross-examine, counsel, if you're
10:39:56    5   ready.
            6              MS. ROTHSCHILD: Yes, Your Honor.
            7                               CROSS EXAMINATION
            8              SECOND MIDDLE SPEAKER:
            9              THE COURT: Counsel, can you remind the jury of your
10:40:05   10   name.
           11              MS. ROTHSCHILD: Yes, Your Honor.
           12              Mr. Fulbright, would you mind switching the monitor,
           13   please.
           14              THE CLERK: I did.
10:40:12   15              MS. ROTHSCHILD: Oh, thank you.
           16             (Brief pause.)
           17              MS. ROTHSCHILD: Jessica Rothschild for the Hytera
           18   defendants.
           19              THE COURT: Please proceed.
10:40:39   20              MS. ROTHSCHILD: Thank you.
           21                               CROSS EXAMINATION
           22   BY MS. ROTHSCHILD:
           23   Q. Good morning.
           24   A. Good morning.
10:40:44   25   Q. It's nice to see you again.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 22 of 144 PageID #:52328
                                     Shepard - cross by Rothschild
                                                                                           450

            1              Yesterday you talked about the policies that Motorola
            2   had in place. Do you recall that testimony?
            3   A. I do.
            4   Q. And we talked about markings that go into documents, is
10:40:53    5   that correct?
            6   A. Yes, we did.
            7   Q. And the documents that we're actually talking about in this
            8   case, those documents actually go back to the 1990's and
            9   2000's, isn't that right?
10:41:10   10   A. I believe so. I don't know how far they go back, but ...
           11   Q. And the policies that was in place at that time was the
           12   POPI, protection of proprietary information policy, correct?
           13   A. Correct.
           14   Q. IProtect didn't go into place until later, right?
10:41:25   15   A. IProtect went in place in 2006.
           16   Q. The very end of 2006, right?
           17   A. December of 2006, correct.
           18   Q. After Motorola launched it's MOTOTRBO products, correct?
           19   A. I don't know the date that Motorola launched its MOTOTRBO
10:41:38   20   products.
           21   Q. That is stipulated fact in the case. You don't disagrees
           22   with that, do you?
           23   A. If you said it was launched, then yes, I agree with that.
           24              THE COURT: What is the stipulated fact?
10:41:49   25              MS. ROTHSCHILD: Your Honor, I'm afraid I don't have
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 23 of 144 PageID #:52329
                                     Shepard - cross by Rothschild
                                                                                           451

            1   it in front of me, but the stipulated fact is that MOTOTRBO
            2   launched in 2006 and was first sold in 2007.
            3              THE COURT: Is that the stipulation, counsel?
            4              MR. LAWLESS: That's my understanding, Your Honor.
10:42:02    5              THE COURT: All right. Proceed.
            6              Members of the jury, you are to take stipulations as
            7   true.
            8              Proceed.
            9   BY MS. ROTHSCHILD:
10:42:09   10   Q. Now, you also pulled up iProtect policy yesterday and
           11   showed the jury the documents that were labeled under the POPI
           12   policy were not re-labeled under the later iProtect policy,
           13   correct?
           14   A. That's incorrect.
10:42:23   15   Q. That's incorrect?
           16              If we could please pull up previously admitted Exhibit
           17   PTX 2046 and look at page 15. And if we could zoom in on the
           18   legacy information classifications and label section, which I
           19   believe you directed the jury to yesterday.
10:42:52   20              It says:
           21             "Legacy information labeled 'Motorola
           22             confidential restricted,' 'Motorola confidential
           23             proprietary,' or 'Motorola registered secret
           24             proprietary' does not need to
           25             be relabeled except under the following
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 24 of 144 PageID #:52330
                                     Shepard - cross by Rothschild
                                                                                           452

            1             conditions."
            2              Right?
            3   A. Correct.
            4   Q. And those conditions are the information is revised or
10:43:13    5   updated, right?
            6   A. Correct.
            7   Q. Or disclosed to third-parties, right?
            8   A. Correct.
            9   Q. So long as none of those conditions were met, and these
10:43:21   10   were documents that were maintained at Motorola, those
           11   documents -- the label on the document was not updated,
           12   correct?
           13   A. That is correct.
           14              MS. ROTHSCHILD: You can take that down.
10:43:27   15   BY MS. ROTHSCHILD:
           16   Q. So a document that was marked "Motorola Registered Secret
           17   Propriety" under the POPI policy, as long as it fell into those
           18   conditions and did not need to be relabeled, would still bear
           19   that marking today, correct?
10:43:49   20   A. The document itself would still bear the marking. In
           21   Compass, it would've been changed because we had to make
           22   changes to the system for the new policy.
           23   Q. Right. Motorola overwrote some of the data in the Compass
           24   system, correct?
10:44:03   25   A. We did not overwrite the data.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 25 of 144 PageID #:52331
                                     Shepard - cross by Rothschild
                                                                                           453

            1   Q. Okay. So you replaced data in the Compass system, correct?
            2   A. We replaced the labeling table that then was used. So we
            3   did actually replace any of the original markings for the
            4   Compass documents themselves in the label.
10:44:17    5   Q. Right. So you would want to look at the actual physical
            6   document and check the label on the document that was stored in
            7   Compass, correct?
            8   A. There were over 40 million documents, so we did not look at
            9   every document to recheck the label of the 40-plus million
10:44:31   10   documents.
           11   Q. But the label on the document is that operative labeling
           12   for the document, correct?
           13   A. The label in the document or the label in Compass?
           14   Q. The label on the document would reflect the POPI
10:44:43   15   designation, correct, if the document predated iProtect?
           16   A. The label in the document would reflect the POPI. We did
           17   not go into the documents themselves.
           18   Q. And similarly, a document that was marked at the lower
           19   level, Motorola confidential proprietary under POPI, would bear
10:44:58   20   that marking today, right?
           21   A. In the document, correct.
           22   Q. Okay. So the relevant documents in this case were
           23   designated under POPI, and those are just about 78 documents,
           24   isn't that right, Mr. Shepard?
10:45:11   25   A. I didn't at the documents, so I don't know what was in the
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 26 of 144 PageID #:52332
                                     Shepard - cross by Rothschild
                                                                                           454

            1   documents themselves.
            2   Q. So you don't know that the 21 trade secrets in this case
            3   are contained and described in 78 documents and that's the
            4   operative volume of documents that are at issue?
10:45:26    5   A. I didn't look at the labeling of the documents through
            6   preparation for this case. I was aware that the trade secrets
            7   are in those documents, but again, I don't look inside the
            8   documents themselves.
            9   Q. Okay. So we're talking about 78 documents, not hundreds or
10:45:40   10   thousands, right?
           11   A. I was never given the list of documents. I was separated
           12   from that information because I didn't need to know that
           13   information.
           14   Q. Okay. Now, Motorola has had repeated problems with the
10:45:58   15   employees adhering to its security policies, hasn't it?
           16   A. I disagree.
           17   Q. Okay. Do you disagree with the statement that in 2007
           18   Motorola recognized that the current state of our network and
           19   applications does not allow us to effectively manage the risk
10:46:18   20   to our intellectual property?
           21   A. I think that document -- that statement is a broad
           22   statement, and I don't agree with the entire statement. I
           23   think there were sections that had those concerns.
           24              MS. ROTHSCHILD: If I can get DTX 4199, please.
10:46:33   25   BY THE WITNESS:
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 27 of 144 PageID #:52333
                                     Shepard - cross by Rothschild
                                                                                           455

            1   A. Should I set these to the side? (Indicating).
            2   BY MS. ROTHSCHILD:
            3   Q. Oh, yes. You can keep those to the side.
            4             (Said item tendered.)
10:46:51    5   BY MS. ROTHSCHILD:
            6   Q. Mr. Shepard, you have been handed DTX 4199. It's a
            7   Motorola presentation entitled Operations Review, Information
            8   Protection Services, from October 29, 2007. And you're
            9   familiar with this document, aren't you?
10:47:04   10   A. I am.
           11              MS. ROTHSCHILD: Your Honor, I'd like to move it into
           12   evidence.
           13              MR. LAWLESS: No objection.
           14              THE COURT: It is received and may be published.
10:47:14   15             (Said exhibit received in evidence.)
           16   BY MS. ROTHSCHILD:
           17   Q. Okay. So we're looking at the Operations Review,
           18   Information Protection Services document by Bill Boni and team.
           19              Bill Boni, he was the chief information security
10:47:22   20   officer prior to you, is that correct?
           21   A. Correct.
           22   Q. And again, this is from October 29th, 2007, correct?
           23   A. Correct.
           24   Q. I'd like to direct you to page 23.
10:47:36   25              And if we could zoom in, please, on the "business
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 28 of 144 PageID #:52334
                                     Shepard - cross by Rothschild
                                                                                           456

            1   case" section of the slide.
            2              This slide from October 29th, 2007, reports that:
            3             "... Motorola has experienced multiple
            4             situations where intellectual property, IP, has
10:47:54    5             leaked out of the company."
            6              Correct?
            7   A. That's what it says.
            8   Q. Okay. And then the third paragraph down says:
            9             "The current state of our network and
10:48:07   10             applications does not allow us to effectively
           11             manage the risk to our intellectual property."
           12                Correct?
           13   A. That is correct, but it's for mobile devices.
           14   Q. This is a document -- strike that.
10:48:20   15              Motorola, Inc., was one company at that point in time,
           16   correct?
           17   A. We had many divisions within Motorola.
           18   Q. Mr. Shepard --
           19   A. So Motorola, Inc., was one company, correct.
10:48:32   20              THE COURT: Mr. Shepard, can you give your definition
           21   to the jury of the term "leak."
           22   BY THE WITNESS:
           23   A. Sure. The leak is where our intellectual property is
           24   outside or left the company. So it was disclosed to
10:48:55   25   unauthorized individuals.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 29 of 144 PageID #:52335
                                     Shepard - cross by Rothschild
                                                                                           457

            1   BY MS. ROTHSCHILD:
            2   Q. And so in October of 2007, Motorola's chief information
            3   security officer was sanctioning of Motorola presentations,
            4   talking about the fact that Motorola's network and applications
10:49:11    5   do not allow Motorola to effectively manage the risk to
            6   intellectual property. And, in fact, by mid 2008, the
            7   situation had not been remedied, isn't that right?
            8   A. Specifically targeted mobile devices, correct.
            9   Q. By mid 2008, Motorola was actually recognizing an
10:49:28   10   increasing number of disturbing incidents involving critical
           11   Motorola information, isn't that right?
           12   A. Specific to the mobile devices, correct.
           13   Q. Is it your position that there were no leaks anywhere in
           14   the company, Mr. Shepard?
10:49:42   15   A. No, my position is, there were significant leaks within the
           16   mobile devices.
           17   Q. And elsewhere in Motorola, right?
           18   A. There were not significant leaks elsewhere.
           19              MS. ROTHSCHILD: Can I please have DTX 4725.
10:50:03   20             (Said item tendered.)
           21   BY MS. ROTHSCHILD:
           22   Q. Mr. Shepard, you've been handed DTX 4725, which is a
           23   Motorola e-mail with the subject, "Protecting Motorola's
           24   critical information is everyone's job." As you see in the
10:50:19   25   middle of the page, it's an e-mail from Bill Boni to all
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 30 of 144 PageID #:52336
                                     Shepard - cross by Rothschild
                                                                                           458

            1   Motorola employees. Do you see that?
            2   A. I do.
            3              MS. ROTHSCHILD: Your Honor, I'd like to move DTX 4725
            4   into evidence.
10:50:30    5              MR. LAWLESS: No objection.
            6              THE COURT: It is received and may be published.
            7             (Said exhibit received in evidence.)
            8   BY MS. ROTHSCHILD:
            9   Q. And I'd like to focus on that original e-mail, the bottom
10:50:38   10   two-thirds of the page from Mr. Boni, the chief information
           11   security officer at Motorola.
           12              On June 30, 2008, he e-mailed the entire company,
           13   right?
           14   A. Yes, he did.
10:50:46   15   Q. That's not just a devices business, is it, Mr. Shepard?
           16   A. No, it's not.
           17   Q. And he says:
           18             "Protecting Motorola's critical information is
           19             everyone's job."
10:50:56   20                Right?
           21   A. Yes.
           22   Q. And the last sentence of that first paragraph says:
           23             "Unfortunately, we are seeing an increasing
           24             number of disturbing incidents involving
10:51:10   25             critical Motorola information."
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 31 of 144 PageID #:52337
                                     Shepard - cross by Rothschild
                                                                                           459

            1                Correct?
            2   A. Correct.
            3   Q. So mid-2008 there's a rise in leaks at Motorola, correct?
            4   A. There's a rise in leaks in the mobile devices business, but
10:51:26    5   why not take the opportunity to remind every employee, not just
            6   mobile devices.
            7   Q. In fact, to combat a serious problem that Motorola had with
            8   information leaking out of the company, Motorola created an
            9   entire program called Stop The Leaks, didn't it?
10:51:40   10   A. The Motorola program Stop The Leaks was targeted at the
           11   mobile devices business.
           12              MS. ROTHSCHILD: Can I please have DTX 4514.
           13             (Said item tendered.)
           14   BY MS. ROTHSCHILD:
10:52:01   15   Q. DTX 4514 is a Motorola e-mail with an attachment of the
           16   Stop The Leaks PowerPoint slide, correct?
           17   A. Correct.
           18              MS. ROTHSCHILD: Your Honor, I'd like to move DTX 4514
           19   into evidences.
10:52:16   20              MR. LAWLESS: No objection.
           21              THE COURT: It is received and may be published.
           22             (Said exhibit received in evidence.)
           23   BY MS. ROTHSCHILD:
           24   Q. So if we can zoom in, please, on the top e-mail there from
10:52:24   25   Patrick Cunningham to Jewitt, "Subject: Forward, Stop The
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 32 of 144 PageID #:52338
                                     Shepard - cross by Rothschild
                                                                                           460

            1   Leaks."
            2              Mr. Cunningham, who is the director information
            3   management collection and preservation at Motorola, he writes:
            4             "We will be focusing a lot on this project."
10:52:40    5                Right?
            6   A. Correct.
            7   Q. And that project is Stop The Leaks, correct?
            8   A. Correct.
            9   Q. If we could please turn to page 3. We see the cover of the
10:52:56   10   Stop The Leaks presentation, correct?
           11   A. Correct.
           12   Q. And there's a faucet on this presentation, correct?
           13   A. Correct.
           14   Q. With Motorola information leaking out, right?
10:53:04   15   A. With cell phones, correct.
           16   Q. Well, and money leaking out, right?
           17   A. Through the mobile devices business, correct.
           18   Q. And the Motorola bat wings, right?
           19   A. Which is part of Motorola, Inc., correct.
10:53:15   20   Q. Exactly. Motorola, Inc., that's not limited to the device
           21   business, correct?
           22   A. This program was for Motorola device business.
           23   Q. Okay. We'll take a look at that.
           24              If you could please turn to page 4.
10:53:28   25              This slide is entitled "2008 Significant Leaks,"
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 33 of 144 PageID #:52339
                                     Shepard - cross by Rothschild
                                                                                           461

            1   right?
            2   A. Correct.
            3   Q. And it says, "17 leaks to date." So just in the first
            4   8 months, 2008, Motorola had 17 significant leaks, correct?
10:53:44    5   A. Of the cell phone division, correct.
            6   Q. 2008, that's the year that G.S. Kok, Sam Chia, and Y.T. Kok
            7   left Motorola, correct?
            8   A. Correct.
            9   Q. Now, the second sub-bullet explains that:
10:54:00   10             "3 of the significant leaks involve employees
           11             sending confidential information to unauthorized
           12             third-parties/competitors."
           13                Correct?
           14   A. Correct.
10:54:12   15   Q. A roadmap was sent to RIM?
           16   A. Yes, that's Research in Motion, which is a --
           17   Q. Blackberry?
           18   A. Blackberry, correct.
           19   Q. Pricing information was sent to Sony, correct?
10:54:23   20   A. Correct.
           21   Q. And a product roadmap was sent to a headhunter, correct?
           22   A. Correct.
           23   Q. Now, please to turn to page 7.
           24              This slide is entitled Sources of Disclosure Risks,
10:54:38   25   correct?
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 34 of 144 PageID #:52340
                                     Shepard - cross by Rothschild
                                                                                           462

            1   A. Correct.
            2   Q. And the first source listed there is former employees,
            3   right?
            4   A. Correct.
10:54:44    5   Q. And the risk threat levels read is the highest risk threat
            6   level, correct?
            7   A. Correct.
            8   Q. And Comments says, for former employees who have the
            9   highest risk, that the threat was increasing by the day,
10:54:56   10   correct?
           11   A. Correct.
           12   Q. And the next entry is for current employees, right?
           13   A. Correct.
           14   Q. And they similarly have been assigned the highest risk
10:55:08   15   threat level, correct?
           16   A. Correct.
           17   Q. And the comments says, "Frustration breeds disloyalty,"
           18   right?
           19   A. Correct.
10:55:17   20   Q. Okay. You see down towards the bottom, the third from the
           21   bottom mentions "intelligence services," do you see that?
           22   A. I do.
           23   Q. Okay. And the comment is about a Chinese spy incident
           24   should be a wake-up call, do you see that?
10:55:30   25   A. I do.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 35 of 144 PageID #:52341
                                     Shepard - cross by Rothschild
                                                                                           463

            1   Q. And you know what that is a reference to, don't you,
            2   Mr. Shepard?
            3   A. Yeah, that's the reference to Hanjuan Jin.
            4   Q. And Ms. Jin left Motorola with radio documents and source
10:55:43    5   code, didn't she?
            6   A. She left with iDEN source code, not the DMR source code.
            7   Q. IDEN is a radio product, isn't it?
            8   A. IDEN is an integrated digital enhanced network, which is
            9   targeted at the cellular business, not the public safety
10:55:57   10   business.
           11   Q. So if I Google "iDEN" a picture of a Motorola radio doesn't
           12   show up?
           13   A. If you Google iDEN, I would assume that you would see a
           14   picture of the cell phone, because we made it for Nextel, which
10:56:11   15   was a cellular cell company.
           16   Q. IDEN -- or, excuse me, TETRA is not part of iDEN?
           17   A. I don't know that.
           18   Q. Let's turn to page 11, please.
           19              This is a slide for Best Practices, correct?
10:56:25   20   A. Correct.
           21   Q. Best practices to remedy the problem with Motorola's leaks,
           22   correct?
           23   A. Correct.
           24   Q. Okay. And that first bullet says:
10:56:38   25             "Develop information protection policies and
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 36 of 144 PageID #:52342
                                     Shepard - cross by Rothschild
                                                                                           464

            1             procedures."
            2                Right?
            3   A. It does.
            4   Q. And right under that it says:
10:56:44    5             "IProtect written and rolled out, but poorly
            6             implemented."
            7              Right?
            8   A. It does.
            9   Q. People weren't adhering to iProtect, they were still
10:56:53   10   following POPI, right?
           11   A. I think that was targeted at the cell phone division, not
           12   other parts of business.
           13   Q. Let's look at the next slide, please, slide 12.
           14              Continuation of the discussion of best practices to
10:57:11   15   stop Motorola's leaks, right?
           16   A. Correct.
           17   Q. The first dashed bullet on the page says:
           18             " Current Motorola culture does not support
           19             secrecy."
10:57:24   20                Right?
           21   A. That's what it says.
           22   Q. In 2008, Motorola's corporate culture did not support
           23   secrecy, right?
           24   A. I disagree.
10:57:34   25   Q. Employees didn't respect secrecy, isn't that right?
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 37 of 144 PageID #:52343
                                     Shepard - cross by Rothschild
                                                                                           465

            1   A. I disagree.
            2   Q. The company didn't enforce its policies, did it?
            3   A. I disagree.
            4   Q. And you disagree while you were on leave from Motorola?
10:57:47    5   A. While I was on leave from Motorola? I can't tell you what
            6   happened while I was on leave for Motorola.
            7   Q. And you were on leave at this time, right?
            8   A. Was this in August? I think I left at the end of August,
            9   so it was right around the same timeframe.
10:58:03   10   Q. So we're talking about 2008 and the chief information
           11   security officer at the time is sending e-mails alerts about
           12   the need to protect confidential information throughout the
           13   entire Motorola, Inc., company, correct?
           14   A. Correct.
10:58:18   15   Q. And Motorola is talking about these Stop The Leaks program
           16   to stop the significant leaks in the company, correct?
           17   A. I disagree with that statement.
           18   Q. And Motorola is issuing presentations that say that
           19   iProtect has been written and rolled out, but is poorly
10:58:35   20   implemented, right?
           21   A. Again, I believe this is targeted at the Motorola devices
           22   business that had leaks, not the other parts of the company.
           23   Q. This is study when G.S. Kok, Sam Chia and Y.T. Kok left
           24   Motorola in 2008, right?
10:58:48   25   A. This is the timeframe when they left, correct.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 38 of 144 PageID #:52344
                                     Shepard - cross by Rothschild
                                                                                           466

            1   Q. And during the same time period there are actually thefts
            2   ongoing at Motorola, correct?
            3   A. Of the mobile devices, yes.
            4   Q. And the computers walking out of Motorola's own offices,
10:59:03    5   right?
            6   A. There are computers walking out of the offices.
            7   Q. In fact, in the first 8months of 2008, isn't it true that
            8   Motorola had 13,066 security incidents?
            9   A. I will -- yeah, I don't remember that exact number, but I
10:59:20   10   will -- we can break did down if you have the details.
           11   Q. Sure. Let's take a look quickly at DTX 4651.
           12   A. Can I put this one away (indicating)?
           13   Q. Yes.
           14             (Said item tendered.)
10:59:38   15   BY MS. ROTHSCHILD:
           16   Q. DTX 4651 is a Motorola internal e-mail that we discussed at
           17   your deposition, and that attached is a slide deck Loss
           18   Prevention and Security.
           19              Do you recognize this, Mr. Shepard?
10:59:50   20   A. Ah, I believe -- did you share this with me at the
           21   deposition?
           22   Q. Yes.
           23   A. Okay. Then I remember somebody of this, yes.
           24              MS. ROTHSCHILD: Your Honor, I'd like to move DTX 4651
11:00:04   25   into evidence.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 39 of 144 PageID #:52345
                                     Shepard - cross by Rothschild
                                                                                           467

            1              MR. LAWLESS: No objection.
            2              THE COURT: It is received and may be published.
            3             (Said exhibit received in evidence.)
            4   BY MS. ROTHSCHILD:
11:00:10    5   Q. And if we could please turn to page 2.
            6              So this is a slide deck from November of 2008:
            7             "Loss Prevention and Security, their role in
            8             upholding Motorola's code of business conduct."
            9                Did I read that correctly?
11:00:28   10   A. You did.
           11   Q. Okay. And let's see what was going on at Motorola. If we
           12   could turn to page 16.
           13              There's a statistics slide. And if we start just from
           14   the bottom right-hand corner, we see 13,066 incidents reported
11:00:45   15   year-to-date August 2008. So just in the first 8 months of
           16   2008, Motorola has 13,066 security incidents, correct?
           17   A. Correct.
           18   Q. And then if we look at the upper left-hand corner, there's
           19   laptop theft by month in 2008, right?
11:01:07   20   A. Correct.
           21   Q. And the first 8 months of 2008, 19 company laptops were
           22   stolen, right?
           23   A. Which -- you mean in August or the first month? Sorry.
           24   Q. In the first 8 months, so collectively, 33 plus 59 is 92,
11:01:21   25   right?
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 40 of 144 PageID #:52346
                                     Shepard - cross by Rothschild
                                                                                           468

            1   A. Correct.
            2   Q. And 33 of those were stolen straight out of Motorola's own
            3   offices, right?
            4   A. Correct.
11:01:33    5   Q. And again, this is 2008 when G.S. Kok, Sam Chia, and Y.T.
            6   Kok left Motorola, correct?
            7   A. Correct.
            8   Q. Now, Motorola continued to have a problem with leaks into
            9   2019, isn't that correct?
11:01:47   10   A. I don't know what happened in the mobile devices business.
           11   I wasn't there.
           12   Q. Let me show you DTX 4763.
           13             (Said item tendered.)
           14   BY MS. ROTHSCHILD:
11:02:07   15   Q. And this is an e-mail that was produced from your files
           16   from April of 2009, and it's an internal Motorola e-mail.
           17              Do you see that?
           18   A. I do.
           19              MS. ROTHSCHILD: Your Honor, I'd like to move DTX 4763
11:02:15   20   into evidence.
           21              MR. LAWLESS: No objection, Your Honor.
           22              THE COURT: It is received and may be published.
           23             (Said exhibit received in evidence.)
           24   BY MS. ROTHSCHILD:
11:02:24   25   Q. So this is an e-mail being sent on April 22, 2019, and it
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 41 of 144 PageID #:52347
                                     Shepard - cross by Rothschild
                                                                                           469

            1   attaches a draft letter on page 3.
            2              If we could turn to page 3, please. Thank you.
            3              And this is a draft letter to Motorola senior
            4   leadership team and vice presidents, correct?
11:02:50    5   A. Yes, it says "Motorola Senior Leadership Team and Vice
            6   Presidents."
            7   Q. Okay. All Motorola senior leadership teams and vice
            8   presidents, right?
            9   A. Correct.
11:03:04   10   Q. And if we look at the fourth paragraph down, it says:
           11             "Our internal research shows that MCR ... "
           12                Motorola Confidential Restricted, right?
           13   A. Correct.
           14   Q. (Reading:)
11:03:16   15             "... that MCR information or Motorola
           16             information has been transferred regularly to
           17             unauthorized locations such as personally owned,
           18             home-based computers and portable storage
           19             devices."
11:03:29   20              Right?
           21   A. I agree that's what it says.
           22   Q. And then it says "this must stop," right?
           23   A. Correct.
           24   Q. Because it hadn't stopped, right?
11:03:44   25   A. Ah, again, I was not at the company. I don't know if this
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 42 of 144 PageID #:52348
                                     Shepard - cross by Rothschild
                                                                                           470

            1   e-mail was ever sent. I mean, it was draft. Do you know if it
            2   went out? I'm sorry.
            3   Q. Do you have any reason to disagree with the fact that
            4   Motorola's position in 2009, mid 2009, was that the continued
11:04:03    5   leaks needed to stop, do you?
            6   A. No, that's correct.
            7   Q. Now, Motorola knows -- you talked about general industry
            8   knowledge -- Motorola keep apprised of what's going on, right?
            9   A. Correct.
11:04:18   10   Q. And Motorola knows that it's a fairly regular thing for
           11   employees to depart a company when they are ending their
           12   employment with company information, isn't that right?
           13   A. No, the policy should be to return the company information.
           14   Q. But the policy aside, Motorola knows that employees leave
11:04:38   15   the company with confidential information, isn't that right?
           16   A. Correct.
           17              MS. ROTHSCHILD: Can I please have DTX 4766.
           18             (Said item tendered.)
           19   BY MS. ROTHSCHILD:
11:04:54   20   Q. DTX 4766 is a Motorola data privacy strategy slide deck
           21   from April 27, 2010, from your files, do you see that?
           22   A. Correct.
           23              MS. ROTHSCHILD: Your Honor, I'd like to move DTX 4766
           24   into evidence.
11:05:10   25              MR. LAWLESS: No objection.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 43 of 144 PageID #:52349
                                     Shepard - cross by Rothschild
                                                                                           471

            1              THE COURT: It is received and may be published.
            2             (Said exhibit received in evidence.)
            3   BY MS. ROTHSCHILD:
            4   Q. So this is now April of 2010, and if you could please turn
11:05:21    5   to page 18.
            6              This is a slide describing one of the top five trends
            7   and data loss; do you see that?
            8   A. Correct.
            9   Q. And it talks about the risk of data loss increases --
11:05:38   10   underlined and highlighted in red -- as employees exit, right?
           11   A. That is correct.
           12   Q. And "exit" means leave the company and their employment,
           13   correct?
           14   A. That is correct.
11:05:52   15   Q. And it says:
           16             "59 percent took customer lists, product
           17             designs, product roadmaps, employee records,
           18             nonfinancial information."
           19                Right?
11:06:05   20   A. That is what the industry says.
           21   Q. And it reports that:
           22             "68 percent used or planned to use stolen
           23             information at a new or future employer."
           24                Right?
11:06:17   25   A. Correct.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 44 of 144 PageID #:52350
                                     Shepard - cross by Rothschild
                                                                                           472

            1   Q. And then it lists:
            2             "The most common methods used to take that
            3             information, 53 percent downloaded to CD or DVD,
            4             42 percent downloaded to a USB drive, 28 percent
11:06:32    5             sent to personal e-mail account."
            6                Right?
            7   A. Correct.
            8   Q. And this is information that Motorola was aware of and was
            9   tracking and included in its data privacy strategy meeting
11:06:43   10   presentation, correct?
           11   A. This is industry information that was included, correct.
           12   Q. Now, Motorola doesn't know how many people actually leave
           13   the company with Motorola confidential information, does it?
           14   A. That is correct.
11:06:58   15   Q. And I think you mentioned this in your testimony yesterday,
           16   that when a person concludes their work at Motorola, they sign
           17   an NDA, a nondisclosure agreement, right?
           18   A. When they start they sign an NDA, when they leave they're
           19   reminded of the NDA through an exit process.
11:07:25   20   Q. Okay. But Motorola doesn't take any steps to ensure that
           21   that person complies with that exit NDA, correct?
           22   A. I disagree.
           23   Q. Do you recall when you were deposed on March 27th of this
           24   year?
11:07:38   25   A. Go ahead.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 45 of 144 PageID #:52351
                                     Shepard - cross by Rothschild
                                                                                           473

            1   Q. And you were under oath at that time, correct?
            2   A. I was under oath.
            3   Q. Okay. And I asked you:
            4             "After the person concludes their employment --
            5              THE COURT REPORTER: Sorry.
            6              MS. ROTHSCHILD: Was I going too fast?
            7              THE COURT REPORTER: ".... and I asked you ..."
            8   BY MS. ROTHSCHILD:
            9   Q. And I asked you:
           10             " After the person concludes their employment at
           11             Motorola, what, if anything, does Motorola do to
           12             ensure that those people are compliant with
           13             their NDA's?"
           14             Answer: Motorola doesn't. Again, its -- its
11:08:12   15             vague only because -- unless requested for an
           16             investigation, or something like that, Motorola
           17             -- when the employee leaves, there's a trust
           18             level that the employee leaves and will not
           19             disclose the -- what they signed under NDA. So
11:08:29   20             in terms of what we do after they've left, I
           21             don't know if any action, unless there's a
           22             specific investigation."
           23                So Motorola just trusts its former employees, right?
           24   A. Motorola leverages and uses a policy, which is a binding
11:08:43   25   contract to ensure that that confidential information is not
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 46 of 144 PageID #:52352
                                     Shepard - cross by Rothschild
                                                                                           474

            1   released.
            2   Q. A binding contract with people like G.S. Kok, right?
            3   A. Correct.
            4   Q. And Sam Chia?
11:08:52    5   A. Correct.
            6   Q. And Y.T. Kok, right?
            7   A. Correct.
            8   Q. And you understand that they are not defendants in this
            9   case, correct?
11:08:58   10   A. Correct.
           11   Q. And there's no contract action in this case, right?
           12   A. I don't know what a contract action is.
           13   Q. There's no breach of contract claim?
           14              MR. LAWLESS: Objection. Relevance.
11:09:10   15              THE COURT: Sustained.
           16   BY MS. ROTHSCHILD:
           17   Q. Hytera is not a signatory to those contracts, is it? None
           18   of the Hytera defendants in this case are?
           19   A. A signatory?
11:09:21   20   Q. Didn't sign for the NDA?
           21   A. Hytera -- no one at Hytera signed an NDA with Motorola? I
           22   would agree with that.
           23   Q. Okay. And so Motorola is just trusting its employees for
           24   leaving, in the 2008 time period, even though Motorola knew it
11:09:40   25   had lots of leaks of company information, correct?
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 47 of 144 PageID #:52353
                                     Shepard - cross by Rothschild
                                                                                           475

            1   A. I disagree with that.
            2   Q. Motorola trusted its employees even though Motorola knows
            3   that employees leave with confidential information, right?
            4   A. I disagree. Motorola uses policies to remind employees of
11:09:54    5   what they're obligated to do.
            6   Q. And then just trusts them to abide with them, right?
            7   A. Trusts them to abide to the policies that they are required
            8   to follow, correct.
            9   Q. Do you remember when we talked at your deposition about
11:10:15   10   Motorola developing an algorithm to detect people who would
           11   steal information from Motorola?
           12   A. Correct.
           13   Q. Because Motorola with so security leaks at the time that it
           14   needed to develop an algorithm, right?
11:10:28   15   A. No, we were trying to drive cutting edge, because the bad
           16   guys were getting better, so we wanted to be better as well.
           17   Q. And Motorola wanted to develop a technological --
           18              THE COURT: When you say "bad guys," you mean leakers?
           19              THE WITNESS: Yes, leakers. Sorry.
11:10:40   20              THE COURT: Nothing to be sorry about. The question
           21   was for clarification.
           22   BY MS. ROTHSCHILD:
           23   Q. And Motorola wanted to figure out a technologically
           24   advanced way to solve that, right?
11:10:51   25   A. Correct.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 48 of 144 PageID #:52354
                                     Shepard - cross by Rothschild
                                                                                           476

            1   Q. And Motorola is considering whether to file for a patent or
            2   keep that algorithm as a trade secret, right?
            3   A. Correct.
            4   Q. Let me show you DTX 4762.
11:11:09    5             (Said item tendered.)
            6   BY MS. ROTHSCHILD:
            7   Q. This is in August 22nd, 2008, e-mail from Patrick
            8   Cunningham to yourself and Bill Boni, the chief information
            9   security officer at the time:
11:11:27   10             "Subject: Cyber crime initiative, patent?"
           11                You received this, correct?
           12   A. I did.
           13              MS. ROTHSCHILD: Your Honor, I'd like to move DTX 4762
           14   into evidence.
11:11:38   15              MR. LAWLESS: No objection.
           16              THE COURT: It is received and may be published.
           17   BY MS. ROTHSCHILD:
           18   Q. And I'd like to zoom in on this e-mail from Mr. Cunningham.
           19   Again, August 22nd, 2008:
11:11:48   20             "Cyber crime initiative. Patent?"
           21                Right?
           22   A. Correct.
           23   Q. Okay. So Mr. Cunningham is providing his preliminary
           24   thoughts on whether to patent the algorithm or keep it as a
11:12:04   25   trade secret, right?
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 49 of 144 PageID #:52355
                                     Shepard - cross by Rothschild
                                                                                           477

            1   A. Correct.
            2   Q. If I can direct your attention to the third paragraph:
            3             "As Maria indicated, that our best bet initially
            4             is to treat this method as a trade secret."
11:12:15    5                Right?
            6   A. Correct.
            7   Q. (Reading:)
            8             "We can register this in the Motorola E
            9             intelligence system that is used to manage
11:12:29   10             patents and IP ..."
           11                Intellectual property, right?
           12   A. Correct.
           13   Q. And then looking at the next paragraph, Mr. Cunningham
           14   writes:
11:12:38   15             "She also suggested that we ensure that we
           16             specifically call out this method as a trade
           17             secret in any exit interview with anyone who has
           18             been exposed to this project."
           19                Right?
11:12:52   20   A. Correct.
           21   Q. He says:
           22             "We should ensure that we document the
           23             discussion with the exiting employee and remind
           24             them that they are not allowed to use this
11:13:02   25             iProtect outside of Motorola."
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 50 of 144 PageID #:52356
                                     Shepard - cross by Rothschild
                                                                                           478

            1                Right?
            2   A. Correct.
            3   Q. Now, none of the trade secrets that Motorola is claiming in
            4   this case were specifically called out in the exit
11:13:13    5   documentation for G.S. Kok, Sam Chia, or Y.T. Kok, were they?
            6   A. Say that again? I'm not sure I understand.
            7   Q. None of the 21 trade secrets that Motorola is claiming in
            8   this case were specifically called out in the exit
            9   documentation for G.S. Kok, Sam Chia, or Y.T. Kok, were they?
11:13:31   10              MR. LAWLESS: Object. Foundation.
           11              THE COURT: Did you say culled or called?
           12              MS. ROTHSCHILD: Called out.
           13              THE COURT: Spell that, please.
           14              MR. LAWLESS: C-a-l-l-e-d.
11:13:38   15              THE COURT: All right.
           16              MS. ROTHSCHILD: Identified, listed.
           17              THE COURT: All right. Do you understand the
           18   question?
           19              THE WITNESS: I think I do.
11:13:44   20              THE COURT: If you do, you may answer.
           21   BY THE WITNESS:
           22   A. So none of this was called -- no, the exit interviews with
           23   those employees did not call out any trade secrets. They
           24   called out general statements, which may have included the
11:13:56   25   trade secrets, but I don't know the details of it.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 51 of 144 PageID #:52357
                                     Shepard - cross by Rothschild
                                                                                           479

            1   BY MS. ROTHSCHILD:
            2   Q. They don't call out any specific trade secrets, right?
            3   A. In reviewing, I think they called out things like Matrix
            4   and NEO. Again, that was a general statement for things
11:14:09    5   underneath that. So there may be trade secrets underneath
            6   that.
            7   Q. But none of the 21 individual trade secrets that are being
            8   claimed in this case are individually identified anywhere in
            9   any of those exit interviews or exit documentations, isn't that
11:14:24   10   right?
           11              MR. LAWLESS: Object; foundation.
           12              THE COURT: The documents are already in evidence, are
           13   they not, counsel?
           14              MR. LAWLESS: They are, Your Honor.
11:14:32   15              THE COURT: The objection is overruled. The jury will
           16   have an opportunity to examine them. There has been inquiry of
           17   various witnesses along the way and the jury will have an
           18   opportunity to examine them to determine what they say.
           19   BY MS. ROTHSCHILD:
11:14:46   20   Q. Well, I believe you testified yesterday, Mr. Shepard, that
           21   you had reviewed those documents and you were familiar with
           22   them, correct?
           23   A. Correct.
           24              THE COURT: What is the number of the document to
11:14:56   25   which you refer?
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 52 of 144 PageID #:52358
                                     Shepard - cross by Rothschild
                                                                                           480

            1              MS. ROTHSCHILD: Yes.
            2   BY MS. ROTHSCHILD:
            3   Q. If we could pull up PTX 1153 which has been previously
            4   admitted. And if we look at the NDA section on page 6 and zoom
11:15:09    5   in on the middle part of that page.
            6              None of the 21 trade secrets are listed there, right?
            7   A. Again, I don't know what the trade secrets are, but if it
            8   said "Compass," if there were any of those trade secrets stored
            9   in Compass, then they called out Compass as a site that houses
11:15:26   10   those trade secret documents. But verbatim, there was nothing
           11   listed there exactly to the trade secret. What is here is
           12   general information what the employee had.
           13   Q. Let's look at 1155, page 6 as well, and look at the NDA for
           14   Sam Chia.
11:15:44   15              Again, none of the 21 trade secrets that Motorola is
           16   claiming in this case are listed or identified here, correct?
           17   A. So again, if the trade secrets are contained within the
           18   project folders of Compass, but there is no specific wording
           19   labeled here exactly for the trade secret, this is a grouping
11:16:01   20   of information they had.
           21   Q. This is just a general category of things listed here,
           22   right?
           23   A. I don't believe it's a general category. I think it's
           24   specific to the stuff that they had. I imagine they had a lot
11:16:13   25   of trade secrets and it would take them hundreds of pages to
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 53 of 144 PageID #:52359
                                     Shepard - cross by Rothschild
                                                                                           481

            1   list them out, line by line.
            2   Q. And they are not listed line by line?
            3   A. They are not listed line by line.
            4   Q. And just for the sake of completion, let's look at Y.T.
11:16:32    5   Kok.
            6   A. Sure.
            7   Q. PTX 1156, page 9.
            8              And here again, there's none of the 21 trade secrets
            9   specifically identified here, correct?
11:16:38   10   A. Again, they may be underneath the Matrix, but the words for
           11   the trade secrets were not specifically listed there.
           12   Q. Okay.
           13              MS. ROTHSCHILD: You can take that down. Thank you.
           14   BY MS. ROTHSCHILD:
11:16:51   15   Q. Now, let's shift gears and talk about the Compass logs.
           16   A. Sure.
           17   Q. Motorola pulls Compass logs to investigate suspicions
           18   regarding access to Motorola documents and source code, right?
           19   A. Motorola pulls Compass logs in response to an
11:17:08   20   investigation.
           21   Q. In response to what? Sorry.
           22   A. In response to an investigation approved by one of the 3
           23   groups, Legal, HR, the Office of Ethics and Compliance.
           24   Q. And you don't personally approve those requests, right?
11:17:21   25   A. I send those over for others to approve if they come to me.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 54 of 144 PageID #:52360
                                     Shepard - cross by Rothschild
                                                                                           482

            1   Q. And Compass reports, as you testified yesterday, were
            2   generally recorded as regularly conducted activity at Motorola,
            3   right?
            4   A. Our Compass data is stored as generally recorded, and then
11:17:40    5   the Compass reports are pulled as part of an investigation
            6   which is part of an ordinary activity.
            7   Q. But Compass reports, your testimony from yesterday is
            8   inaccurate, that Compass reports are generally recorded as a
            9   regularly conducted activity at Motorola?
11:17:53   10   A. No, I said that the data is stored within Compass, and then
           11   for an investigation we pull the Compass access report as part
           12   of the normal activity.
           13   Q. And Motorola has pulled that data, hasn't it?
           14   A. Correct.
11:18:07   15   Q. Let's talk about some examples of when Motorola pulls
           16   Compass logs.
           17   A. Sure.
           18   Q. In March 2007, Motorola pulled Compass logs after customs
           19   informed Motorola that it had stopped a Motorola employee
11:18:26   20   trying to leave the country with Motorola confidential
           21   documents and source code, correct?
           22   A. Correct.
           23   Q. And that, again, was March 2007, before G.S. Kok, Sam Chia,
           24   or Y.T. Kok left Motorola, correct?
11:18:39   25   A. That was for 2007.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 55 of 144 PageID #:52361
                                     Shepard - cross by Rothschild
                                                                                           483

            1   Q. And those logs were pulled for a woman who was on leave,
            2   wasn't working, yet still had full access to Motorola
            3   confidential information and source code, right?
            4   A. No, the employee was back in the office, and then the
11:18:59    5   employee left, and so as part of the investigation we pulled
            6   the Compass logs.
            7   Q. And it's not your understanding that while she was on
            8   leave, she was accessing Motorola documents and information?
            9   A. I believe she was accessing those documents while she was
11:19:11   10   on leave.
           11   Q. Can I please have DTX 4756.
           12              THE COURT: Would she fit your definition of leaker?
           13              THE WITNESS: Correct.
           14   BY MS. ROTHSCHILD:
11:19:32   15   Q. DTX 4756 is Motorola's Incident Summary Report issued by
           16   the Motorola security operations center for the incident that
           17   we have been discussing that involved Hanjuan Jin. She left
           18   Motorola with confidential --
           19              THE COURT: Could you spell her name, please.
11:19:45   20              MS. ROTHSCHILD: Sure. H-a-n-j-u-a-n, last name Jin,
           21   J-i-n.
           22              THE COURT: Thank you.
           23   BY MS. ROTHSCHILD:
           24   Q. And this is Motorola's incident summary report for that
11:20:00   25   event, correct?
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 56 of 144 PageID #:52362
                                     Shepard - cross by Rothschild
                                                                                           484

            1   A. This is the semi-final working draft.
            2              MS. ROTHSCHILD: Your Honor, I'd like to move DTX 4756
            3   into evidence.
            4              MR. LAWLESS: No objection.
11:20:09    5              THE COURT: It is received and may be published.
            6             (Said exhibit received in evidence.)
            7   BY MS. ROTHSCHILD:
            8   Q. Let's take a look, please, at page 6 of the report.
            9              It's describing the data examined for subjects 1, 2
11:20:34   10   and 3. There were three subjects examined as part of this
           11   investigation, correct?
           12   A. Correct.
           13   Q. For subject 1, the last sentence of that first paragraph
           14   says:
11:20:44   15             "The Motorola digital investigations team also
           16             collected MVP remote access data, server-side
           17             e-mails, and Compass access records during the
           18             course of the investigation."
           19                Correct?
11:20:59   20   A. Correct.
           21   Q. Okay. And then for subjects 2 and 3, if we look at the
           22   second to the last sentence there, the very end of that second
           23   to the last line it says that:
           24             "Motorola also pulled Compass access records for
11:21:12   25             subjects 2 and 3."
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 57 of 144 PageID #:52363
                                     Shepard - cross by Rothschild
                                                                                           485

            1                Correct?
            2   A. Correct.
            3   Q. Now, those Compass access logs that Motorola pulled in 2007
            4   as part of this investigation, those are the Compass access
11:21:29    5   records similar to the ones that were provided for the 3
            6   individuals for this case as of January 2017, correct?
            7   A. For the January, as well March of 2017 pulls, correct.
            8   Q. The logs in this case were pulled in March of 2017?
            9   A. No, you said into similar from here.
11:21:48   10   Q. So the logs pulled in March of 2007 were similar to --
           11   strike that.
           12              The logs that were pulled in March of 2007 for Ms. Jin
           13   and the other subjects, were similar to the ones that were
           14   pulled in January of 2017 for G.S. Kok, Sam Chia, and Y.T. Kok,
11:22:07   15   correct?
           16   A. I don't know that for sure, because I don't know what the
           17   program was. The program does change over time.
           18   Q. And you recall when you were deposed on March 27th of 2019,
           19   correct?
11:22:19   20   A. Correct.
           21   Q. And at that time I asked you:
           22             "The Compass access records, those were Compass
           23             access logs, right?"
           24                And you said:
11:22:27   25             "Those are the Compass access records similar to
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 58 of 144 PageID #:52364
                                     Shepard - cross by Rothschild
                                                                                           486

            1             the ones that were provided where the 3
            2             individuals for this case as of January 2017."
            3   A. Correct.
            4   Q. Let's go look at page 8, please.
11:22:48    5              And if we look at what was initially noon part of the
            6   page, we see that Ms. Jin was on medical leave between June and
            7   September of 2005, and again from February 2006 until
            8   February 2007, right?
            9   A. Correct.
11:23:09   10   Q. And she did not have any work assignments at that time,
           11   correct, during her leave?
           12   A. I do not believe so.
           13   Q. And so she should not have access to Motorola confidential
           14   information, should she?
11:23:24   15   A. Correct.
           16   Q. And if we look at the bottom paragraph on this page in the
           17   investigations finding section, we see in the last paragraph
           18   there:
           19             "Although her second leave of absence began on
11:23:49   20             February 15, 2019, MVP remote access records
           21             show over 40 connections to Motorola during that
           22             year."
           23                Right?
           24   A. Correct.
11:23:57   25   Q. You can take that down.
       Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 59 of 144 PageID #:52365
                                     Shepard - cross by Rothschild
                                                                                           487

            1              Now, in response to media -- because there was media
            2   about this incident, correct?
            3   A. Correct.
            4   Q. Okay. In response to that media, Motorola's head of
11:24:09    5   security at the time, Bill Boni, wanted Motorola to implement
            6   some measures to be able to protect, detect, respond -- I think
            7   those were your words from your presentation -- better, faster,
            8   to this precise exact scenario, right?
            9   A. Correct.
11:24:27   10   Q. And if we could please have DTX 4473.
           11              THE COURT: This might be a good stopping point,
           12   counsel.
           13              Members of the jury, once again, it's brunch time, and
           14   I'm going to give you extra five minutes today. It's 11:25,
11:24:47   15   you may return at 12:30. You are excused.
           16              You may step down, sir.
           17              I have another matter to deal with.
           18             (The following proceedings were had out of the
           19             presence of the jury in open court:)
11:25:04   20              THE COURT: All right. The trial will adjourn.
           21              THE CLERK: This court is in session. Please be
           22   seated.
           23              THE COURT: This trial is adjourned.
           24              THE CLERK: This trial is adjourned.
11:25:24   25              THE COURT: If you look at the court call, counsel,
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 60 of 144 PageID #:52366
                              Shepard - cross by Rothschild
                                                                                    488

    1    all of this will become clear.
    2               MR. ALPER: Thank you, Your Honor.
    3
    4
    5              (Luncheon recess taken from 11:30 o'clock p.m.
    6              to 12:30 o'clock p.m.)
    7
    8                     *     *      *     *     *     *      *     *
    9
   10
   11     I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE
   12            RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER
   13
   14              /s/Blanca I. Lara                   November 13, 2019
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 61 of 144 PageID #:52367

                                                                                    489

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   November 13, 2019
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   12:31 o'clock p.m.

     9                              TRIAL - VOLUME 4-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. BRANDON HUGH BROWN
                                     555 California Street
   15                                Suite 2700
                                     San Francisco, California 94104
   16                                (415) 439-1400

   17                                KIRKLAND & ELLIS, LLP
                                     BY: MR. MICHAEL W. DE VRIES
   18                                     MR. CHRISTOPHER M. LAWLESS
                                     333 South Hope Street
   19                                Suite 2900
                                     Los Angeles, California 90071
   20                                (213) 680-8400

   21

   22    Court Reporter:             AMY M. SPEE, CSR, RPR, CRR
                                     Official Court Reporter
   23                                United States District Court
                                     219 South Dearborn Street, Room 1728
   24                                Chicago, Illinois 60604
                                     Telephone: (312) 818-6531
   25                                amy_spee@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 62 of 144 PageID #:52368

                                                                                    490

     1   APPEARANCES (Continued:)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. MICHAEL J. ALLAN
                                          MS. JESSICA ILANA ROTHSCHILD
   10                                     MS. KASSANDRA MICHELE OFFICER
                                     1330 Connecticut Avenue NW
   11                                Washington, DC 20036
                                     (202) 429-6230
   12
                                     STEPTOE & JOHNSON, LLP
   13                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   14                                Suite 4700
                                     Chicago, Illinois 60606
   15                                (312) 577-1300

   16

   17    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   18

   19

   20

   21

   22

   23

   24

   25
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 63 of 144 PageID #:52369
                                   Shepard - cross by Rothschild
                                                                                    491

     1         (Proceedings heard in open court.           Jury in.)

     2                THE CLERK:     Court is in session.      Please be seated.

     3                THE COURT:     Good afternoon, members of the jury.

     4                Please proceed with the witness.

     5         SCOTT SHEPARD, PLAINTIFF'S WITNESS, PREVIOUSLY SWORN

     6                         CROSS-EXAMINATION (CONT'D)

     7   BY MS. ROTHSCHILD:

     8   Q.   Hi, Mr. Shepard.

     9   A.   Hello.

   10                 MS. ROTHSCHILD:      Jim, if you don't mind, if you could

   11    pull back up DTX 4651, and if we could go again to Page 16.

   12    BY MS. ROTHSCHILD:

   13    Q.   And, Mr. Shepard, I wanted to direct you again to the

   14    bottom right-hand corner where it talks about the 1366

   15    incidents reported year to date in August of 2008.               Do you see

   16    that?

   17    A.   I do.

   18    Q.   Okay.    And previously you were stating that all of the

   19    incidents were in the mobile devices group; is that right?

   20    A.   I was stating that the instance with the leaks were in the

   21    mobile devices group, not all of the incidents.               These are

   22    loss prevention, so this is not actually my group.

   23    Q.   Okay.    But we see that there are 311 incidents in the

   24    first eight months of 2008 in BMS and 111 in corporate, right?

   25    A.   Correct.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 64 of 144 PageID #:52370
                                   Shepard - cross by Rothschild
                                                                                    492

     1   Q.   And those are not the mobile devices group, correct?

     2   A.   Correct.

     3   Q.   So there were security issues that went well beyond the

     4   mobile devices group, correct?

     5   A.   These are physical security issues, not cybersecurity

     6   issues.

     7   Q.   But there was theft of information, theft of laptops,

     8   laptops containing Motorola information that were walking out

     9   of the company in 2008, right?

   10    A.   There were laptops walking out of the company in 2008.

   11                 THE COURT:     Can you give the jury some perspective of

   12    the number of employees that Motorola had at that time.

   13                 THE WITNESS:     I believe it was about 65,000 employees

   14    globally.

   15                 THE COURT:     All right.    Please proceed.

   16    BY MS. ROTHSCHILD:

   17    Q.   Mr. Shepard, before we broke for lunch, I believe you were

   18    handed DTX 4473.       Do you have that in front of you?

   19    A.   I do.

   20    Q.   And this is an internal Motorola e-mail from July 8th,

   21    2008, and you are one of the recipients, correct?

   22    A.   Correct.

   23                 MS. ROTHSCHILD:      Your Honor, I'd like to move DTX

   24    4473 into evidence, please.

   25                 MR. LAWLESS:     No objection.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 65 of 144 PageID #:52371
                                   Shepard - cross by Rothschild
                                                                                     493

     1                THE COURT:     It is received.     It may be published.

     2          (DTX Exhibit No. 4473 was received in

     3          evidence.)

     4   BY MS. ROTHSCHILD:

     5   Q.   And if we could just zoom in quickly on the header of the

     6   e-mail.    We see this is from July 8th, 2008, and the subject

     7   is, "On the recent news story on espionage," right?

     8   A.   Correct.

     9   Q.   And I'd like to direct your attention to the first e-mail

   10    in the chain that starts on the bottom of Page 5.               This is an

   11    e-mail on July 2nd, 2008, from Bill Boni to yourself and some

   12    of your colleagues.         Do you see that?

   13    A.   I do.

   14    Q.   And, again, Bill Boni was the chief information security

   15    officer at Motorola at the time, correct?

   16    A.   Correct.

   17    Q.   And he writes on the second paragraph, "I think we need a

   18    list of 10 to 12 things we must do or are doing different to

   19    be able to prevent, detect, respond better/faster to this

   20    precise/exact scenario," correct?

   21    A.   Correct.

   22    Q.   And he says, "I suggest we can start with these," right?

   23    A.   Correct.

   24    Q.   No. 1, "We need Compass log data NOW."               All caps "now,"

   25    right?
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 66 of 144 PageID #:52372
                                 Shepard - cross by Rothschild
                                                                                    494

     1   A.     Correct.

     2   Q.     "And a daily/weekly report of anyone downloading 600 or

     3   more documents in a 24-hour period to SOC (or me?) every day

     4   or within two hours of that total two hours?"              Right?

     5   A.     Correct.

     6   Q.     And I think you testified yesterday, Mr. Chia had access

     7   to 600 documents in a day, correct?

     8   A.     Correct.

     9   Q.     And in No. 3, Mr. Boni writes, "We need policy change to

   10    PROHIBIT anyone on medical leave of absence from MVP/VAN

   11    remote access to moto network," right?

   12    A.     Correct.

   13    Q.     Now, let's take a look at Mr. Cunningham's response that

   14    starts on Page 4 and carries over to Page 5.              And I'd like to

   15    direct your attention first to the first line of his e-mail on

   16    Page 4.

   17                It says, "Compass logging . . . seems to me a lower

   18    threshold for downloads would be appropriate.              I'd suggest 100

   19    per 24 hours," right?

   20    A.     Correct.

   21    Q.     And then if we look down to the fourth paragraph, he

   22    writes, "With regard to leaves, I would suggest that we

   23    completely pull the plug when someone is on any leave, except

   24    PTO.    That means the employee turns in everything that is

   25    company-issued, including their ID, until they are back,"
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 67 of 144 PageID #:52373
                                 Shepard - cross by Rothschild
                                                                                    495

     1   right?

     2   A.   Correct.

     3   Q.   That means they couldn't remotely access Motorola's

     4   network, right?

     5   A.   That is the suggestion made by Patrick, correct.

     6   Q.   So someone like Y.T. Kok who was on leave from Motorola

     7   wouldn't be able to remotely access Motorola information,

     8   right?

     9   A.   Correct.

   10    Q.   And then if I can direct your attention to the paragraph

   11    that starts on the bottom of Page 4 and carries over to

   12    Page 5.     And it's talking about Motorola's security and the

   13    physical security that is in place at Motorola facilities.

   14                Do you see that?

   15    A.   Yes.

   16    Q.   He says, starting on that last line on the bottom of

   17    Page 4, "I'm not advocating a system of airport-style security

   18    scams" -- excuse me.        "I'm not advocating a system of

   19    airport-style scans and searches, but I have had a harder time

   20    getting into the Sears Tower than getting into any of our

   21    facilities," right?

   22    A.   That is his opinion.

   23    Q.   And this was July of 2008, the same year that G.S. Kok,

   24    Sam Chia, and Y.T. Kok left Motorola, correct?

   25    A.   That is the same year.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 68 of 144 PageID #:52374
                                   Shepard - cross by Rothschild
                                                                                    496

     1   Q.   Okay.    So if Motorola had gone ahead and implemented the

     2   Compass high-access logging checks as suggested in this

     3   e-mail, Motorola would have caught access that was over a

     4   hundred documents in a 24-hour period, correct?

     5   A.   We did implement it.         It took time to actually get it

     6   implemented.

     7   Q.   Right.    It took more than two years, didn't it?

     8   A.   Yes, about 2010.        So it was hard to customize that part.

     9   Q.   Okay.    We'll get to that.

   10    A.   Okay.

   11    Q.   Let's talk about some other examples of instances and

   12    circumstances in which Motorola pulls Compass logs and how

   13    Motorola used Compass data back in the day.

   14                 MS. ROTHSCHILD:      If I could please have DTX 4504.

   15    BY MS. ROTHSCHILD:

   16    Q.   Mr. Shepard, DTX 4504 is an internal Motorola e-mail.                 The

   17    subject is, "Rules of engagement for computer forensic

   18    examinations."      And it was produced out of your files.

   19                 Do you see that?

   20    A.   Correct.

   21                 MS. ROTHSCHILD:      Okay.   I would like to admit DTX

   22    4504.

   23                 MR. LAWLESS:     No objection.

   24                 THE COURT:     It is received.     It may be published.

   25            (DTX Exhibit No. 4504 was received in
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 69 of 144 PageID #:52375
                                 Shepard - cross by Rothschild
                                                                                    497

     1           evidence.)

     2   BY MS. ROTHSCHILD:

     3   Q.   So if we look at this e-mail, it starts with an e-mail

     4   from Mr. Cunningham on the bottom of the first page and it

     5   carries over to the second page.           And I would like to zoom in,

     6   please, on the Paragraph No. 3 on the second page.

     7                It says, "Compass activity.        From time to time, we

     8   may examine the Compass log to determine the Compass activity

     9   of a specific employee in connection with an examination of

   10    the individual's behavior," right?

   11    A.   That's what he wrote, yes.

   12    Q.   And this is his statements from December 9th, 2009,

   13    correct?

   14    A.   Correct, his statements.

   15    Q.   Okay.    At the end of the paragraph, he writes, "In

   16    general, this review" -- review of Compass -- "does not

   17    directly yield a forensic investigation specifically until an

   18    OEC case has been opened," right?

   19    A.   That's what he wrote, correct.

   20    Q.   So review Compass first, then open an OEC investigation,

   21    right?

   22    A.   I think that was his suggestions at the time.

   23                 MS. ROTHSCHILD:     If I can please have a couple of

   24    exhibits to do at once, 4505, 4510, 4511, 4512, 4764, and

   25    4771.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 70 of 144 PageID #:52376
                                   Shepard - cross by Rothschild
                                                                                    498

     1   BY MS. ROTHSCHILD:

     2   Q.   Mr. Shepard, you've been handed a collection of six

     3   exhibits.     These are Motorola internal e-mails, several of

     4   which are attaching Compass access logs from the 2009 and 2010

     5   time period, correct?

     6   A.   Correct.

     7                MS. ROTHSCHILD:      Your Honor, I'd like to move into

     8   evidence DTX 4505, 4510, 4511, 4512, 4764, and 4771.

     9                MR. LAWLESS:     No objection.

   10                 THE COURT:     All six are received, and all six may be

   11    published.

   12           (DTX Exhibit Nos. 4505, 4510, 4511, 4512, 4764, and 4771

   13           were received in evidence.)

   14    BY MS. ROTHSCHILD:

   15    Q.   Now I'd like to direct your attention to DTX 4512.

   16                 This is an e-mail from --

   17    A.   4512?

   18    Q.   4512.    They should be in numerical order.

   19    A.   It was at the bottom.

   20                 Sorry.   Go ahead.     Go ahead.

   21    Q.   DTX 4512 is an e-mail from June of 2009.             The subject is

   22    "Help with contractor," and there's an incident number.

   23                 Do you see that?

   24    A.   I do.

   25    Q.   Okay.    So if I can have you direct your attention, please,
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 71 of 144 PageID #:52377
                                 Shepard - cross by Rothschild
                                                                                    499

     1   to Page 2.     There's an e-mail at the top from a Marc Kauffman

     2   that is summarizing a request saying we would appreciate your

     3   help in accessing monitoring data showing what our contractor

     4   has accessed over the past few weeks, right?

     5   A.   Yeah, I haven't seen this one, though, so . . .

     6                Which part again?

     7   Q.   In that top of the e-mail.         Yes, you see it on your

     8   screen?

     9   A.   Okay.

   10    Q.   Okay.    And later on in that paragraph, it says, "However,

   11    our management team would like to be confident he hasn't been

   12    accessing information on the network that goes beyond his

   13    assignment," right?

   14    A.   That is what Marc wrote, right.

   15    Q.   So then if we look at the first page, at the top, we see

   16    the response from Ian Menzies from Motorola.

   17                 And he says, "As agreed, I've taken a look at the

   18    subject's laptop, Compass access, browsing history, and

   19    e-mail," right?

   20    A.   That is correct.

   21    Q.   And then if we move down a little bit on the page, we see

   22    attached is the Compass access list.            "Please review and let

   23    me know if we need to investigate further," right?

   24    A.   That is what he wrote.

   25    Q.   And in the attachment line of the e-mail, we see an
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 72 of 144 PageID #:52378
                                 Shepard - cross by Rothschild
                                                                                    500

     1   employee ID number/Compass history Excel file name listed on

     2   the first page.

     3   A.   I'm sorry.     Where is that?

     4   Q.   In the attachment line.

     5   A.   Oh, yes.

     6   Q.   Okay.

     7   A.   Wait.    The company -- yes, the CORE ID/Compass history

     8   XLS, correct.

     9   Q.   And the CORE ID, that's an employee identification number,

   10    correct?

   11    A.   Yeah, that is the user ID.

   12                 MS. ROTHSCHILD:     Okay.   If we could pull up the

   13    Compass access log that's attached here.             It was the Excel

   14    file.

   15    BY MS. ROTHSCHILD:

   16    Q.   And we'll put that on your screen, Mr. Shepard.

   17                 And I'm going to shift over here.          And what we see

   18    here is we see that a Compass -- this is -- or -- strike that.

   19                 This is a Compass access log, correct?

   20    A.   It is similar, but it looks like it was generated from a

   21    different program than the one that we generated.

   22    Q.   This has the same information that was pulled for G.S.

   23    Kok, Sam Chia, and Y.T. Kok, right?           It has data ID, right?

   24    A.   It's a larger set than what was pulled, so it was a

   25    different program that pulled it.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 73 of 144 PageID #:52379
                                 Shepard - cross by Rothschild
                                                                                    501

     1   Q.   So it's even more comprehensive than the data that

     2   Motorola pulled in January of 2017 for G.S. Kok, Sam Chia, and

     3   Y.T. Kok, correct?

     4   A.   I disagree with it being more comprehensive.              There is

     5   different data in here based on what was requested for the

     6   pull.

     7   Q.   And there's more data here, right?

     8   A.   There is more data.

     9   Q.   So there's data ID, right?

   10    A.   Yes, data ID.

   11    Q.   Name?

   12    A.   Correct.

   13    Q.   Okay.    There's a POPI folder?

   14    A.   Correct.

   15    Q.   Or column.

   16                 And last access?

   17    A.   Correct.

   18    Q.   Count?

   19    A.   Correct.

   20    Q.   And accessor, right?

   21    A.   That was not included in the underline, I believe.

   22    Q.   But the accessor was the information that was used to pull

   23    the data.     That's the CORE ID, correct?

   24    A.   Let me check that.

   25                 Correct.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 74 of 144 PageID #:52380
                                 Shepard - cross by Rothschild
                                                                                    502

     1                 MS. ROTHSCHILD:    You can take that down.

     2   BY MS. ROTHSCHILD:

     3   Q.    Please take a look at DTX 4764, which should be in that

     4   stack in front of you, Mr. Shepard.

     5   A.    Okay.

     6   Q.    And this is an April 2010 Motorola e-mail.            The subject is

     7   "MDB procurement employee resigns and goes to Apple," right?

     8   A.    Correct.

     9                 MS. ROTHSCHILD:    Jim, would you mind putting this one

   10    up?   4764.

   11    BY MS. ROTHSCHILD:

   12    Q.    And I'd like to direct your attention to the e-mail that's

   13    on the bottom of the page and carries over to the second page.

   14    This is an e-mail from a John Clark at Motorola, right?

   15    A.    Yeah, John Clark worked in the mobile devices business.

   16    Q.    And if we could zoom in on John Clark's signature block on

   17    the second page.       It says, "John G. Clark, Trade Secrets

   18    Protection, Director Information Technology," right?

   19    A.    Correct.

   20    Q.    And the employer is Motorola, Inc., right?

   21    A.    Correct, in the rebuild, which is mobile devices.

   22    Q.    If we go back to the bottom of Page 1, Mr. Clark writes

   23    that a Motorola employee was resigning and going to work at

   24    competitor Apple, right?

   25    A.    Which --
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 75 of 144 PageID #:52381
                                 Shepard - cross by Rothschild
                                                                                    503

     1   Q.   In the all caps.

     2   A.   Correct.

     3   Q.   Okay.

     4   A.   Actually, I'm sorry, it says MDB, which is Motorola device

     5   business, employee resigns.

     6   Q.   Okay.    And, again, Motorola devices is part of Motorola,

     7   Inc., at this time, right?

     8   A.   Correct.

     9   Q.   And in No. 2, it says, "The major concerns from MDB" --

   10    mobile device business -- "perspective is that this person had

   11    significant knowledge of our volume plans," right?

   12    A.   Correct, that's what was written by John.

   13    Q.   And people not in the devices business, say, for example,

   14    in the radio business, they also have similar positions with

   15    access to volume plans, for example, right?

   16    A.   I don't know if they do.

   17    Q.   Okay.    And if we look on Page 2, we see in Point 3, John

   18    Clark of trade secrets protection at Motorola is reporting

   19    that the employee's account has been disabled and that her

   20    supervisor has taken over her laptop, correct?

   21    A.   Correct.

   22    Q.   And the next point says this is a standard process, right?

   23    A.   That's what Michael said.         Which Michael is that?

   24                 I don't know which Michael you're referring to.

   25    Q.   But Mr. Clark, the trade secrets protection individual at
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 76 of 144 PageID #:52382
                                 Shepard - cross by Rothschild
                                                                                    504

     1   Motorola, Inc., is writing in his e-mail that this was a

     2   standard process, right?

     3   A.   He's saying that Michael indicated this was a standard

     4   process, but I don't know which Michael you're referring to.

     5   But, yes, he said Michael indicated this is a standard

     6   process.     Correct.

     7   Q.   And Mr. Clark is not disagreeing with that, right?

     8   A.   Mr. Clark wrote it, so I don't know why he would disagree

     9   with his own --

   10    Q.   Right.    Okay.    And if you could look at DTX 4505.

   11                 MS. ROTHSCHILD:     And if we could put that up, please.

   12    BY MS. ROTHSCHILD:

   13    Q.   So we see at the top of this e-mail that Mr. Clark is also

   14    on this e-mail, correct?

   15    A.   Correct.

   16    Q.   And this is from May 28th, 2010.           And it's a Motorola

   17    discussion of a questionable user, correct?

   18    A.   That's what the subject line says, correct.

   19    Q.   If I can direct you to the bottom of Page 1, there's an

   20    e-mail that starts from Richard Rushing, an individual in the

   21    security division at Motorola, correct, at the time?

   22    A.   Yes.    Correct.

   23    Q.   Okay.    And he writes on the bottom of Page 1, "Downloading

   24    content to prepare a presentation is not how things are done

   25    when someone is leaving," right?
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 77 of 144 PageID #:52383
                                 Shepard - cross by Rothschild
                                                                                    505

     1   A.   I'm sorry.     Which --

     2   Q.   The bottom of Page 1.

     3   A.   I've got it.      Downloading content -- correct.

     4   Q.   Okay.    And if we turn to Page 2, we see that Mr. Rushing

     5   requests that forensics take an image of the system, right?

     6   A.   That is what Mr. Rushing has requested.

     7   Q.   And then he says, "Also, if he is going to a competitor,

     8   we need to make sure the competitor understands this," right?

     9   A.   That is what he said.

   10    Q.   He continues, "This is not the first time this has

   11    happened," right?

   12    A.   Correct, that's what he wrote.

   13    Q.   "But I do not think we should give him a LAPTOP," all in

   14    caps, right?

   15    A.   Correct.

   16    Q.   "Put him on a desktop or something he can't walk out the

   17    door with," right?

   18    A.   Correct.

   19    Q.   And then he comments, "He has not created anything in

   20    Compass or modified like you would be doing for cleanup before

   21    you leaved," correct?

   22    A.   That is what Mr. Rushing wrote, correct.

   23    Q.   So Mr. Rushing has already reviewed his Compass access

   24    history, right?

   25    A.   I don't know if he did review it or not there.              That is
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 78 of 144 PageID #:52384
                                 Shepard - cross by Rothschild
                                                                                    506

     1   speculation.

     2   Q.   Okay.    Do you think he's commenting on the employee's

     3   Compass usage without having reviewed the log?

     4   A.   I am not sure why he's commenting.           I don't know Richard.

     5   Q.   If we look on the first page, we see at the top

     6   Mr. Cunningham asking for authorization to conduct a forensic

     7   inspection of the computer, correct?

     8   A.   Correct.

     9   Q.   And to open an OEC case, right?

   10    A.   Correct.

   11    Q.   OEC being the Office of Ethics and Compliance, right?

   12    A.   Correct.

   13    Q.   Okay.    So in the last two exhibits that we just looked at,

   14    Motorola reviewed Compass logs for employees who were about to

   15    leave Motorola, right?

   16    A.   I don't know if Richard reviewed the logs there.               Let me

   17    look at the one before.

   18                 Which exhibit was that one?

   19    Q.   The one before was 4764.

   20    A.   Yeah, John didn't indicate if he had approval on the one

   21    before, so --

   22    Q.   But they're talking about doing some investigation of the

   23    employee before they depart their employment at Motorola,

   24    correct?

   25    A.   I don't think that's what that says.            I disagree.     I don't
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 79 of 144 PageID #:52385
                                 Shepard - cross by Rothschild
                                                                                    507

     1   know what Richard was saying there.

     2   Q.   You don't think that downloading content to prepare a

     3   presentation is not how things are done when someone is

     4   leaving -- doesn't mean that the employee was leaving the

     5   company?

     6   A.   No, I don't know if he pulled the Compass logs.              This was

     7   what Richard Rushing's actions were.

     8   Q.   Okay.    And in one of these exhibits, one of the employees

     9   was known to be leaving for a competitor, that being Apple,

   10    correct?

   11    A.   That was the first exhibit, right, that you showed me?

   12    Q.   Yes.    For the record, that was DTX 4764.

   13                 So let me give you DTX 4440.

   14    A.   Okay.    Is this a new one?

   15    Q.   Yes.

   16    A.   Are you done with these?

   17    Q.   Yes.

   18    A.   Okay.    Thank you.

   19    Q.   DTX 4440 is an internal Motorola e-mail on March 23rd,

   20    2012.    And you are the first person on the cc list there,

   21    correct?

   22    A.   Yes.

   23                 MS. ROTHSCHILD:     Your Honor, I'd like to move DTX

   24    4440 into evidence.

   25                 MR. LAWLESS:    No objection.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 80 of 144 PageID #:52386
                                   Shepard - cross by Rothschild
                                                                                    508

     1                THE COURT:     It is received and may be published.

     2          (DTX Exhibit No. 4440 was received in

     3          evidence.)

     4   BY MS. ROTHSCHILD:

     5   Q.   Now, I'd like to start with the e-mail that is on the

     6   bottom of Page 1 and carries over to Page 2.

     7                This is an e-mail on March 22nd, 2012, from Jim

     8   Heyland to yourself, "Subject:           Confidential question."

     9   Marked with high importance, correct?

   10    A.   Correct.

   11    Q.   Okay.    And he writes, "A key employee from engineering in

   12    Penang may be leaving Motorola Solutions," right?

   13    A.   That is what Jim wrote.

   14    Q.   "He is seeking work at other companies would be expected,

   15    but is a concern," right?

   16    A.   That is what Jim wrote.

   17                 THE COURT:     Just for a point of clarification, have

   18    you moved from the United States to Penang?

   19                 MS. ROTHSCHILD:      I was going to draw that, yes, sir.

   20                 THE COURT:     So now we're in Penang?

   21                 MS. ROTHSCHILD:      The individual that is being

   22    discussed in the e-mail is in Penang and the --

   23                 THE COURT:     The others were not?

   24                 MS. ROTHSCHILD:      Your Honor, I'm actually not certain

   25    where the other individuals were located.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 81 of 144 PageID #:52387
                                   Shepard - cross by Rothschild
                                                                                    509

     1                THE COURT:     All right.    But right now you're drawing

     2   the attention of the jury to an event in Penang?

     3                MS. ROTHSCHILD:      Yes, sir.

     4                THE COURT:     Proceed.

     5   BY MS. ROTHSCHILD:

     6   Q.   And so you were being asked about Motorola's capabilities

     7   with respect to an employee who is departing Penang, right?

     8   A.   Jim Heyland asked me is there a way to monitor his

     9   downloads, e-mails, et cetera.

   10    Q.   And him being somebody who was in Penang, correct?

   11    A.   From Jim's e-mail, a key employee from engineering in

   12    Penang, correct.

   13    Q.   And you were here in the United States, correct?

   14    A.   I was here in the United States.

   15    Q.   And then the next sentence, he says, "If he goes to a

   16    competitor like Hytera, it could be harmful to us," right?

   17    A.   That is what he says.

   18    Q.   Okay.    And one of the capabilities that Motorola had was

   19    to pull Compass access logs, right?

   20    A.   Correct.

   21    Q.   Okay.    And if we look on Page 1, we see Patrick

   22    Cunningham's response in the middle of the page.               And he says

   23    we have the capability, right?

   24    A.   Correct.

   25                 MS. ROTHSCHILD:      We can take that down.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 82 of 144 PageID #:52388
                                 Shepard - cross by Rothschild
                                                                                     510

     1   BY MS. ROTHSCHILD:

     2   Q.   Now, Mr. Shepard, earlier today you testified that you

     3   had, in fact, heard of G.S. Kok before late 2016; is that

     4   correct?

     5   A.   I did.

     6   Q.   Okay.    Yet when you were asked that same question or a

     7   similar question at your deposition on October 6th, 2017, your

     8   answer was very different, wasn't it?

     9   A.   It was.    I didn't actually learn about that e-mail until

   10    after that time frame.

   11    Q.   So in October of 2017, a few months after Motorola filed

   12    the lawsuit, it was your testimony under oath that you did not

   13    recall ever having heard of G.S. Kok previously, right?

   14    A.   Correct.

   15    Q.   And now, two years later, you've made the connection

   16    between G.S. Kok and some monitoring that Motorola did of him

   17    in 2010; is that right?

   18    A.   I didn't make the connection.          The legal team said that

   19    there was an e-mail.        I get thousands of e-mails a day.          So

   20    they made the connection for me.           I did not recall learning

   21    about G.S. Kok until then.

   22    Q.   Okay.    So you don't have any independent recollection of

   23    G.S. Kok and Motorola monitoring his e-mail in June of 2010;

   24    is that right?

   25    A.   I do as part of this case now have that because the e-mail
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 83 of 144 PageID #:52389
                                 Shepard - cross by Rothschild
                                                                                    511

     1   was shown to me, but at the time of my depositions, I had no

     2   recollection at that time.

     3   Q.   So your last deposition was in March of 2019, and you

     4   still didn't know, right?

     5   A.   I did not know the -- I had two depositions in March.                 I

     6   did not know the first day of deposition.             I found out about

     7   that e-mail the second day of deposition.

     8   Q.   Now, it's your testimony that a Compass log can only be

     9   pulled if one of three entities authorizes it; is that right?

   10    A.   My testimony is an investigation requires one of three

   11    groups, Office of Ethics and Compliance, legal, and HR to

   12    approve it.

   13    Q.   Okay.    And now both you and the Office of Ethics and

   14    Compliance were involved in monitoring G.S. Kok back in 2010,

   15    weren't you?

   16    A.   We loaded G.S. Kok's e-mail into the e-mail monitoring

   17    system, not to monitor G.S. Kok, but to monitor employees that

   18    may be talking to G.S. Kok.

   19    Q.   Okay.

   20    A.   So it was not G.S. Kok-related.

   21    Q.   Well, it was based on a suspicion that information had

   22    been leaked to Hytera via G.S. Kok, right?

   23    A.   It was an e-mail address added to a watch list trying to

   24    determine if there would be an issue, so --

   25    Q.   Well, let's pull it up --
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 84 of 144 PageID #:52390
                                 Shepard - cross by Rothschild
                                                                                    512

     1   A.   Sure.

     2   Q.   -- so that we're all on the same page.             It's a previously

     3   admitted exhibit DTX 4565.         And so if we can actually zoom in

     4   on the top e-mail from To Chuong, who goes by Van.               We see

     5   that he is being added to Motorola's watch list because Russ

     6   and his team believe that G.S. still keeps contact with many

     7   Motorolans and leaks might have happened through that channel,

     8   right?

     9   A.   That is what Russ said.

   10    Q.   And so Motorola was suspicious in June of 2010 that

   11    information confidential to Motorola was in Hytera's

   12    possession through G.S. Kok, right?

   13    A.   No.   Motorola was in suspicion about Motorola employees.

   14    We don't know who was talking to G.S. Kok, so we added that

   15    e-mail address to see who was talking to G.S. Kok.

   16    Q.   But the suspicion was that G.S. Kok was the one with

   17    Motorola information, right?

   18    A.   No, it was the employees were talking to him.              The

   19    suspicion was on the current employees.            We had no way to

   20    monitor G.S. Kok.       He had left the company.

   21    Q.   Well, you could have pulled his Compass logs, right?

   22    A.   We had no reason to pull his Compass logs.             He was not the

   23    person in suspicion; it was the current employees.

   24    Q.   And you put G.S. Kok's e-mail on this monitoring filter

   25    and no results came up, right?
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 85 of 144 PageID #:52391
                                 Shepard - cross by Rothschild
                                                                                    513

     1   A.   We added G.S. Kok's Hytera e-mail to the list and there

     2   were no hits.

     3   Q.   And so Motorola never got to the bottom of the suspicions

     4   of leaks?

     5   A.   There was nothing to look at.          No one was talking to him

     6   from within the company.

     7   Q.   If I can direct your attention to the second page of this

     8   e-mail.    Towards the bottom there's an e-mail from Van on

     9   June 3rd, 2010, at 8:21 a.m.

   10                MS. ROTHSCHILD:      If we could zoom in on that, please.

   11    BY MS. ROTHSCHILD:

   12    Q.   And Van writes that there were five people in Motorola's

   13    employee directory at the time with the last name of Kok, like

   14    G.S. and Y.T., right?

   15    A.   Correct.

   16    Q.   That last name was still there, Yee Loon.             And there's a

   17    parentheses, ZMY12.       That means in Malaysia, right?

   18    A.   Yes, that's a Malaysia location code.

   19    Q.   And Yee Loon Kok is Y.T. Kok; isn't he?

   20    A.   Correct.

   21    Q.   And Motorola didn't institute a filter on Yee Loon Kok's

   22    e-mail, did it?

   23    A.   What do you mean by "filter"?

   24    Q.   The same filter that was applied to G.S. Kok.

   25                Motorola didn't institute one in June of 2010 on Yee
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 86 of 144 PageID #:52392
                                 Shepard - cross by Rothschild
                                                                                    514

     1   Loon Kok, did it?

     2   A.   The one for G.S. Kok was the e-mail address of Hytera's --

     3   his Hytera e-mail address, and it was a pattern matching, not

     4   a filter.     So I'm not sure what you mean by "filter" here.

     5   Q.   In June of 2010, did Motorola institute any type of filter

     6   or matching or any technological measure to monitor Yee Loon

     7   Kok's communications?

     8   A.   I believe that we did add his -- I think a combination of

     9   his with G.S. Kok to that list.

   10    Q.   You're guessing?

   11    A.   I don't know the exact details of what was added to the

   12    pattern matching.

   13    Q.   At this point in time Motorola knew that Yee Loon's

   14    brother Y.T. was at Hytera, correct?

   15    A.   I don't know when Motorola knew that.

   16    Q.   Okay.

   17    A.   I know that we --

   18    Q.   You wouldn't disagree with Mr. Lund who testified that

   19    Motorola knew that in 2008, right?

   20    A.   I wouldn't disagree with Mr. Lund.

   21    Q.   So this is 2010, Motorola knows that Y.T. Kok is at

   22    Hytera.    Motorola doesn't institute the same filter or pattern

   23    matching on Y.T. Kok's e-mail as it did with G.S. Kok's,

   24    correct?

   25    A.   Well, it can't be the same pattern because Yee Loon is an
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 87 of 144 PageID #:52393
                                   Shepard - cross by Rothschild
                                                                                    515

     1   employee, and so we can't add a different e-mail address.

     2                I'm sorry.     Go ahead.

     3   Q.   I think we're talking past each other.

     4   A.   I'm sorry.

     5   Q.   I'm asking did Motorola institute that same type of filter

     6   on Y.T. Kok's Hytera e-mail as it did on G.S. Kok's?

     7   A.   Oh, on Y.T. Kok's.        I apologize.

     8                I don't believe we instituted a Y.T. Kok e-mail

     9   monitoring.     We only did it for G.S. Kok.

   10    Q.   And the concern was about information getting into

   11    Hytera's hands.      And as of this time, Motorola also knew that

   12    Sam Chia was at Hytera, and Motorola didn't put any type of

   13    filter or search for Sam Chia at this time, correct?

   14    A.   We were only asked to put a monitoring of an e-mail

   15    address for G.S. Kok.

   16    Q.   Well, let's switch gears a little bit.

   17    A.   Sure.

   18    Q.   In 2008, Motorola did not use Compass to proactively

   19    monitor file access, right?

   20    A.   Proactively?

   21    Q.   Yes.

   22    A.   We did not have automated tools.           It had to be manual.

   23    But it was still proactive manually done, if I understand it.

   24    Yes, it was manually done.

   25    Q.   Okay.    And remember we looked at that e-mail from Bill
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 88 of 144 PageID #:52394
                                   Shepard - cross by Rothschild
                                                                                    516

     1   Boni, the former chief information security officer at

     2   Motorola.     And in 2008, he was suggesting that Motorola

     3   institute a high-access report from Compass, right?

     4   A.   Correct.

     5   Q.   Okay.    Now, in 2009, Motorola performed a review of the

     6   Compass system; isn't that right?

     7   A.   Correct.

     8   Q.   Okay.    If I can hand you DTX 4468.

     9   A.   Thank you.

   10    Q.   DTX 4468 is a May 27th, 2009, e-mail between Motorola and

   11    KPMG that was found in your files with an attached audit

   12    report, correct?

   13    A.   Correct.

   14                 MS. ROTHSCHILD:      Your Honor, I'd like to move DTX

   15    4468 into evidence.

   16                 MR. LAWLESS:     No objection.

   17                 THE COURT:     It is received and may be published.

   18           (DTX Exhibit No. 4468 was received in

   19           evidence.)

   20    BY MS. ROTHSCHILD:

   21    Q.   And the subject of this e-mail is "IP Leakage Compass

   22    Controls - Final Audit Report," right?

   23    A.   Correct.

   24    Q.   If we turn to Page 3 of the exhibit, we see a significant

   25    finding section in the middle.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 89 of 144 PageID #:52395
                                 Shepard - cross by Rothschild
                                                                                    517

     1   A.   Okay.

     2   Q.   And the third bullet point here is "Proactive monitoring

     3   of user activity in the Compass environment is currently not

     4   occurring.     Therefore, suspicious/questionable user activity

     5   may go undetected," right?

     6   A.   Correct.

     7   Q.   And if we look at Page 5 of the exhibit, there's a

     8   findings and management actions section.             And I'd like to

     9   direct your attention to the last bullet on the page.

   10                 It says, "A process for proactively analyzing users'

   11    activity on the Compass system does not exist.              User activity

   12    is currently captured, however, there is no proactive process

   13    to identify user misuse of the Compass system," right?

   14    A.   Correct.

   15    Q.   Actually, I'll keep going.

   16                 "The reports provided by the Compass and security

   17    operations center (SOC) team are currently utilized only on an

   18    ad hoc basis.      By creating a proactive process for identifying

   19    misuse, MAPS may be able to identify and stop activities that

   20    would otherwise result in IP leakage," right?

   21    A.   Correct.

   22    Q.   And what is MAPS?       What does it stand for?

   23    A.   Sorry, that is the organization that Bill Boni led after

   24    it included the loss prevention in 2009 when I wasn't there.

   25    If you look at the top of the page, it stands for Motorola
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 90 of 144 PageID #:52396
                                 Shepard - cross by Rothschild
                                                                                    518

     1   Asset Protection Services.

     2   Q.   Asset protection, like IP, right?

     3   A.   Correct.

     4   Q.   Okay.    And if you could turn, please, to Page 7 of the

     5   exhibit.     I'd like to direct your attention to Item 3.             This

     6   is the point about proactive monitoring.             And the required

     7   action is to establish a process to proactively monitor

     8   Compass users' activity on a regular basis, right?

     9   A.   Correct.

   10    Q.   And the owner is Richard Rushing, right?

   11    A.   Correct.

   12    Q.   And this audit was issued on May 27th, 2009, and the due

   13    date is July 1st, 2009, right?

   14    A.   Correct.

   15    Q.   Okay.    So just about a month to implement, right?

   16    A.   I wasn't at the company, but I guess that's what Richard

   17    said he would do.

   18    Q.   Now, to your knowledge, and I think you might have stated

   19    this before, Motorola did not implement this recommendation

   20    for another year, not until June of 2010, correct?

   21    A.   My earliest knowledge was a high Compass access report in

   22    June of 2010.

   23    Q.   Okay.    If we could please pull up the demonstrative that

   24    you used in your direct examination.            PDX, I think it's 3.3.

   25                 And so we are talking about G.S. Kok, Sam Chia, and
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 91 of 144 PageID #:52397
                                 Shepard - cross by Rothschild
                                                                                    519

     1   Y.T. Kok who left Motorola in 2008, right?

     2   A.   Correct.

     3   Q.   Okay.    And the items on the right-hand side of the screen

     4   were not in place in 2008, right?

     5   A.   Correct.

     6   Q.   Okay.    So I'm going to mark through those, and we're going

     7   to focus on the left-hand side.

     8                And you have Compass listed here in the respond

     9   section, correct?

   10    A.   Correct.

   11    Q.   And we're talking about, in this audit and Mr. Boni's 2008

   12    e-mail, using Compass to protect and detect, aren't we?

   13    A.   To detect, not to protect.

   14    Q.   Okay.    To detect.     Okay.    And another thing that Motorola

   15    could have used in 2008 was that algorithm it had been

   16    developing, right?

   17    A.   There was the idea.       It actually never turned into

   18    anything.

   19    Q.   And all of the access of G.S. Kok, Sam Chia, and Y.T. Kok,

   20    that was recorded in Compass as of 2008 when the protection

   21    measures and detection measures and response measures on the

   22    left-hand side of this demonstrative were in place, right?

   23    A.   Incorrect.     The access is recorded into the system when

   24    the user makes that access.          So it was recorded from the time

   25    that we installed it in 2003.          Every time they accessed the
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 92 of 144 PageID #:52398
                                 Shepard - cross by Rothschild
                                                                                    520

     1   file, that's what's recorded in this system.              We then had to

     2   write a Compass access report to pull the data out of the

     3   system.

     4   Q.   I think you might have misunderstood my question.

     5   A.   Oh, I'm sorry.

     6   Q.   The Compass access data that Motorola pulled for G.S. Kok,

     7   Sam Chia, and Y.T. Kok, all of that existed as of 2008 when

     8   the measures on the left-hand side of this demonstrative were

     9   in place, correct?

   10    A.   Yes, the data existed in the system.

   11    Q.   And so Motorola could have used Compass to detect access

   12    to high volumes of data but did not in 2008, right?

   13    A.   That's incorrect.       As you notice from the audit and other

   14    activity, Bill was trying to get it as a detect tool.                We were

   15    not able to get it as a detect tool until 2000 -- well, after

   16    2009 when the audit was done -- I don't know the exact date --

   17    until June of 2010 when I saw the first Compass access report.

   18    Q.   This is a measure that Motorola could have put in place in

   19    2008, isn't it, Mr. Shepard?

   20    A.   Could have?     It would have been possible to create the

   21    Compass high-access report.         I don't know if it would have

   22    been possible in 2008.        So -- I mean, technically maybe, but

   23    it did take two years or possibly more than that to -- well,

   24    not more than that.       It could have taken longer than expected

   25    to try to get it after Bill wanted it.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 93 of 144 PageID #:52399
                                 Shepard - cross by Rothschild
                                                                                    521

     1   Q.   With all of Motorola's software engineers, your testimony

     2   is that it took Motorola more than two years to implement a

     3   fix that the audit said should only take a month, if that, to

     4   implement?

     5   A.   The audit didn't say that.         Richard Rushing said that.

     6   And it wasn't all of the engineers at the company.               It was a

     7   small group of security engineers that were trying to figure

     8   out how to do it.

     9   Q.   So you didn't leverage your talent in your software

   10    engineers; is that right?

   11    A.   The talent in the software engineers is focused on

   12    developing product.

   13                 MS. ROTHSCHILD:     All right.     We can take this down.

   14    BY MS. ROTHSCHILD:

   15    Q.   Now, this morning you were testifying about ClearCase.                 Do

   16    you recall that?

   17    A.   I do.

   18    Q.   Okay.    And ClearCase is the repository where Motorola

   19    engineers develop the software, the code; is that correct?

   20    A.   It is the source code depository.

   21    Q.   Now, access was given to everybody, wasn't it?

   22    A.   No, it was not.

   23    Q.   Okay.    You recall your deposition on March 27th, 2019,

   24    correct?

   25    A.   Sure.    I --
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 94 of 144 PageID #:52400
                                 Shepard - cross by Rothschild
                                                                                    522

     1   Q.   And I asked you, "If somebody just wanted to have access,

     2   who could authorize that?"

     3              And you said, "Access was given to everybody.              There

     4   was no controlling of access other than you had a legitimate

     5   login ID to access the system.          We didn't control it, access,

     6   at the VOB level.       Everyone had access.       Writing was

     7   controlled based on the group."

     8              That was your testimony on March 27th, 2019?

     9   A.   That was in relation -- I'm sorry.           That was in relation

   10    to the ability to pull the access, not in relation to the

   11    access itself.      If you recall -- for example, I didn't have

   12    access to the Compass system.          You have to get approval from

   13    the legitimate person.

   14    Q.   The question I asked you, if somebody just wanted to have

   15    access, somebody requested access, if somebody just wanted to

   16    have access, who could authorize that?            And your --

   17               MR. LAWLESS:      Your Honor, objection to reading of

   18    deposition testimony without identifying the page and line

   19    numbers.

   20               THE COURT:     This may be a 106 issue in terms of

   21    preceding questions following questions, preceding answers

   22    following answers.       It may have been taken out of context.

   23    And so I'll sustain the objection.

   24               Lay a better foundation for what it is you're

   25    attempting to impeach the witness on, what he said now in
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 95 of 144 PageID #:52401
                                 Shepard - cross by Rothschild
                                                                                    523

     1   terms of your view of the impeachment.

     2              MS. ROTHSCHILD:       Sure.

     3   BY MS. ROTHSCHILD:

     4   Q.   At your deposition we talked about access to ClearCase,

     5   and you explained to me there's Level 1 access and Level 2

     6   access, right?

     7              THE COURT:     Are you looking at the transcript?

     8              MS. ROTHSCHILD:       Right now?     No, Your Honor.

     9              THE COURT:     Well, that's the point.

   10               MS. ROTHSCHILD:       Oh, I --

   11               THE COURT:     If you just lift out a sentence and lift

   12    out an answer, it's not helpful.

   13    BY MS. ROTHSCHILD:

   14    Q.   At your deposition we talked about who could get access to

   15    Motorola's ClearCase repository, correct?

   16               THE COURT:     Well, you didn't talk about it.           You

   17    asked questions and the witness gave answers.

   18    BY MS. ROTHSCHILD:

   19    Q.   Mr. Shepard, at your deposition I asked if somebody just

   20    wanted to have access to ClearCase, who could authorize that,

   21    right?

   22               MR. LAWLESS:      I object, Your Honor, to reading of

   23    deposition testimony without identifying the page and line

   24    number.

   25               THE COURT:     Well, if indeed this is impeachment on a
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 96 of 144 PageID #:52402
                                  Shepard - cross by Rothschild
                                                                                    524

     1   prior inconsistent statement, there is an insufficient

     2   foundation.     The objection is sustained on that grounds.

     3                So let's move on here.

     4   BY MS. ROTHSCHILD:

     5   Q.   Motorola doesn't retain records of who has access to its

     6   ClearCase repository, does it?

     7   A.   Motorola doesn't retain records?           The -- would it be

     8   helpful if I just explained how it worked?               I'm -- because I

     9   think we're getting confused here.

   10                 Go ahead.    I'm sorry.    Ask the question.

   11    Q.   There's no list of records from 2008 of the accounts for

   12    individuals at Motorola who could access ClearCase, correct?

   13    A.   There is no list of records for the individuals who could

   14    access ClearCase in 2008.

   15    Q.   And you said the only records are of modifications to

   16    files, correct?

   17    A.   In -- yes.     Correct.     You can only -- when you modify or

   18    upload a file, there is a record of that in ClearCase.

   19    Q.   Okay.    But if someone just goes in and views a file,

   20    there's no record of that, correct?

   21    A.   If an employee that has access to do so goes in and views

   22    a file, we have no record of that employee viewing the file.

   23    Q.   Okay.    And so Motorola has no records of G.S. Kok, Sam

   24    Chia, or Y.T. Kok accessing files in ClearCase in 2008,

   25    correct?
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 97 of 144 PageID #:52403
                                 Shepard - cross by Rothschild
                                                                                    525

     1   A.   The Compass -- the ClearCase system cannot record who has

     2   accessed files in ClearCase, so Motorola does not have any

     3   records of G.S. Kok, Y.T. Kok, and -- you said Sam Chia as

     4   well? -- accessing or what they accessed in ClearCase.

     5   Q.   Now, let's talk about G.S. Kok, Sam Chia, and Y.T. Kok's

     6   Compass access.      Now, none of those employees had access to

     7   the actual Compass access records, correct?

     8   A.   Correct.

     9   Q.   Okay.    And to your knowledge, G.S. Kok did not do anything

   10    to try to hide his file access in Compass, correct?

   11    A.   Correct.

   12    Q.   Okay.    Sam Chia didn't either, right?

   13    A.   To my knowledge, correct.

   14    Q.   Y.T. Kok didn't either, right?

   15    A.   Correct.

   16    Q.   You're not aware of G.S. Kok, Sam Chia, or Y.T. Kok

   17    evading any technical measures at Motorola, correct?

   18    A.   I'm not aware of any three of those employees evading

   19    technical measures, correct.

   20    Q.   And the logs that you pulled or Motorola pulled for G.S.

   21    Kok, Sam Chia, and Y.T. Kok, those were pulled in early 2017;

   22    is that right?

   23    A.   Correct.

   24    Q.   Okay.    And now those logs are access reports that show

   25    files accessed while each person was still at Motorola,
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 98 of 144 PageID #:52404
                                 Shepard - cross by Rothschild
                                                                                    526

     1   correct?

     2   A.   Slightly correct.       When we say "accessed," it's actually

     3   downloaded to their machine.

     4   Q.   Well, it's interesting that your testimony is that today,

     5   Mr. Shepard, because -- do you recall your deposition on

     6   October 6th, 2017, when you were under oath?

     7   A.   I don't recall everything I said, but go ahead.

     8   Q.   And you were asked, "How many documents did G.S. Kok

     9   allegedly download?"

   10               Do you recall that?

   11               MR. LAWLESS:      Your Honor, I object to the reading of

   12    deposition testimony without identifying page and line

   13    numbers.     I also don't believe the witness has a copy of his

   14    deposition that's being referenced.

   15               THE COURT:     Well, you have a point.         If you have a

   16    deposition, you should identify it more precisely in terms of

   17    page and line.

   18               MS. ROTHSCHILD:       Yes, Your Honor.

   19    BY MS. ROTHSCHILD:

   20    Q.   Mr. Shepard's October 6th, 2017, deposition, Page 97,

   21    Lines 2 through 6.

   22               "QUESTION:     So how many documents did G.S. Kok

   23    allegedly download?

   24               "ANSWER:     I did not count.      I could count those.

   25    It's in the access report.         And it's accessed, not
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 99 of 144 PageID #:52405
                                   Shepard - cross by Rothschild
                                                                                    527

     1   downloaded."

     2   A.   Is that the question?

     3   Q.   I was reading your deposition testimony.

     4   A.   I'm sorry.

     5                THE COURT:     What was the question and what was the

     6   answer?

     7   BY MS. ROTHSCHILD:

     8   Q.   The question was, "How many documents did G.S. Kok

     9   allegedly download?"

   10                 And the answer was, "It's accessed, not downloaded."

   11                 THE COURT:     Okay.    And you're quoting from the

   12    exhibit?

   13                 MS. ROTHSCHILD:      From his deposition.

   14                 THE COURT:     All right.    You've quoted it?

   15                 MS. ROTHSCHILD:      Yes, Your Honor.

   16                 THE COURT:     All right.

   17                 You may answer.

   18    BY THE WITNESS:

   19    A.   Okay.    So I think there's confusion with access and

   20    download.     And I can explain how that works, if that would

   21    help the Court.

   22    BY MS. ROTHSCHILD:

   23    Q.   I think I understand.          Thank you, sir.

   24                 If you had checked the logs when Sam and Y.T. had

   25    left, you would have seen their access logs, the same
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 100 of 144 PageID #:52406
                                    Shepard - cross by Rothschild
                                                                                     528

     1    information that you saw in January of 2017, correct?

     2    A.   If we would have investigated and pulled the logs,

     3    correct.

     4    Q.   And if you had pulled logs as part of Motorola's exit

     5    procedures in 2008 when these three individuals left, Motorola

     6    would have seen their Compass reports, correct?

     7    A.   If we would have pulled logs as part of the exit

     8    procedures, correct.

     9    Q.   Okay.    Now, you told the jury yesterday that you think

    10    that Sam Chia installed a piece of software on his computer to

    11    initiate mass downloads.          Do you recall that?

    12    A.   I do.

    13    Q.   You don't have any physical evidence of that, right?

    14    A.   I do not.

    15    Q.   Okay.    And you don't know whether he took anything to

    16    Hytera, right?

    17    A.   Correct.    I only know that he downloaded it to his

    18    machine.

    19                 THE COURT:     Can you tell the jury what you mean when

    20    you say "he downloaded it to his machine."                What does that

    21    mean?

    22    BY THE WITNESS:

    23    A.   So the way that Compass works is it's a Web-based system,

    24    and when you connect to a Web-based system, it has to pull the

    25    data to show it local on your machine.            In some cases, in
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 101 of 144 PageID #:52407
                                  Shepard - cross by Rothschild
                                                                                     529

     1    2008, the Web browser could not render it like a picture

     2    could.    So it could show a picture in the Web browser and it

     3    would download it to the cache.          If it was a PowerPoint file,

     4    an Excel file, or different document, there was no way the Web

     5    browser at that time could actually show it on the Web browser

     6    itself, so it downloaded it to the local machine.

     7               In both cases, the access was actually downloading

     8    the data to the local machine either for view in the Web

     9    browser or to save to disk.

    10               THE COURT:     What is a local machine?

    11               THE WITNESS:     The employee's computer.         So in this

    12    case, Sam Chia's local computer.

    13    BY MS. ROTHSCHILD:

    14    Q.   The only thing that you investigated for this case was

    15    pulling those Compass logs for G.S. Kok, Sam Chia, and Y.T.

    16    Kok, correct?

    17    A.   We pulled the company logs for those three individuals,

    18    correct.

    19    Q.   It's quite possible that Motorola pulled Compass logs for

    20    G.S. Kok, Sam Chia, and/or Y.T. Kok before then, isn't it?

    21    A.   We wouldn't have a reason to pull them until the

    22    investigation started.

    23    Q.   It is possible that Motorola pulled Compass logs for G.S.

    24    Kok, Sam Chia, and Y.T. Kok before January of 2017, isn't it?

    25    A.   It is possible to write a program to pull those logs.                 The
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 102 of 144 PageID #:52408
                                  Shepard - cross by Rothschild
                                                                                     530

     1    data existed in the system.

     2    Q.   And before 2015, when someone at Motorola made a Compass

     3    log access request, Motorola kept those requests, right?

     4    A.   Correct.

     5    Q.   And those requests were stored electronically in a system

     6    called REMEDI, right?

     7    A.   The ticketing system was the system that did it, but there

     8    are also other records.        There would have been an e-mail as

     9    well.

    10    Q.   And the ticketing system in REMEDI reflected the

    11    parameters of the Compass search requests that were made,

    12    right?

    13    A.   It did reflect the parameters, but not necessarily the

    14    results.

    15    Q.   Okay.   But Motorola got rid of those records in 2015,

    16    didn't it?

    17    A.   Motorola upgraded the REMEDI system, the service now, and

    18    so the system itself didn't have the records; however, once a

    19    Compass report was completed, it was e-mailed back.               So there

    20    would have been a record of the e-mail back to the person

    21    that's investigating.       So the e-mail system would have had the

    22    record even though REMEDI did not.

    23    Q.   Okay.   Motorola did not retain the records from the REMEDI

    24    system, correct?

    25    A.   We did not retain the records from the REMEDI system.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 103 of 144 PageID #:52409
                                  Shepard - cross by Rothschild
                                                                                     531

     1    Q.   Okay.    And sitting here today, you don't know if an access

     2    report was requested in 2008 for Sam Chia, do you?

     3    A.   I believe there would be an e-mail of that.             So -- I'm

     4    sorry.    That's --

     5    Q.   Sitting here today, you, chief information security

     6    officer at Motorola, don't know whether a Compass access

     7    report was requested in 2008 for Sam Chia, correct?

     8    A.   So sitting here today, I do not have any e-mail record

     9    of -- because we provide the Compass access reports through

    10    e-mail back as a record, and I do not have any record of those

    11    access reports for those three individuals.

    12    Q.   Okay.    So you have no records of access reports being

    13    pulled in 2008 for Sam Chia, Y.T. Kok, or G.S. Kok, right?

    14    A.   I do not.

    15    Q.   Even though that data existed in Compass since their last

    16    access dates in 2008, correct?

    17    A.   Correct.

    18    Q.   And you don't know if an access report was requested in

    19    2010 for G.S. Kok, right?

    20    A.   There would have been an e-mail record of it had it been

    21    requested.     And I don't believe there's an e-mail record, so I

    22    don't believe there was a request.

    23                 MS. ROTHSCHILD:    Can we pull DTX 4565 back up,

    24    please.

    25    BY MS. ROTHSCHILD:
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 104 of 144 PageID #:52410
                                  Shepard - cross by Rothschild
                                                                                     532

     1    Q.   This is the June 2010 e-mail.         And if I can direct you to

     2    the bottom of that first page, which is the e-mail from you

     3    where you write in the middle of the sentence, "We need to go

     4    through OEC" to conduct this filter on G.S. Kok, right?

     5    A.   It's not a filter, but it's a pattern, correct.

     6    Q.   The pattern?

     7    A.   Yeah, sorry.

     8    Q.   And OEC, that was one of the three organizations that you

     9    said needed to authorize the pulling of a Compass log, right?

    10    A.   Correct.

    11    Q.   All right.     So let's recap briefly.        There was a company

    12    problem with leaks that extended from 2007 till at least 2009,

    13    correct?

    14    A.   There was a problem within mobile devices, not an entire

    15    company problem.

    16    Q.   There was theft outside of mobile devices, right?

    17    A.   There was loss of a laptop, yes.

    18    Q.   And there were other issues?         These issues weren't limited

    19    to mobile devices, were they?

    20    A.   Those issues were not cybersecurity issues, correct.

    21    Q.   And there was an issue with departing employees Motorola

    22    knew and put into its presentations that employees tend to

    23    leave the company with company confidential information,

    24    right?

    25    A.   There was -- yes.      Correct.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 105 of 144 PageID #:52411
                                   Shepard - cross by Rothschild
                                                                                     533

     1    Q.   And in Motorola's Penang facility, there were about 150

     2    people leaving on an annual basis, right?

     3    A.   I do not know the number specifically.              In the facility, I

     4    know there are about 200 a month leaving in that time frame.

     5    Q.   And you wouldn't disagree that the vast majority of those

     6    were leaving a year -- or -- strike that.

     7               You said 200 --

     8    A.   A month.

     9    Q.   A month.    Okay.     And you wouldn't dispute that there were

    10    well over a hundred people leaving the Penang facility in the

    11    2008 time period?

    12    A.   I do not know how many people left in that time period.

    13    Q.   And Motorola is aware that G.S., Sam, and Y.T. went to a

    14    competitor, Hytera, right?

    15    A.   In what time period?

    16    Q.   In 2008.

    17    A.   I don't know if we knew that in 2008.

    18    Q.   And are you aware that the head of --

    19               THE COURT:      What was the question?         Whether you knew

    20    it or the fact of them leaving?

    21               Clarify the question.         I don't think the witness

    22    understood it the way it's put.

    23               MS. ROTHSCHILD:       Sure.

    24    BY MS. ROTHSCHILD:

    25    Q.   Maybe I'll state it a different way.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 106 of 144 PageID #:52412
                                    Shepard - cross by Rothschild
                                                                                     534

     1    A.   Sure.

     2    Q.   You don't disagree with Mr. Lund's testimony that Motorola

     3    knew in 2008 that G.S. Kok, Sam Chia, and -- strike that.

     4                 You don't disagree with Mr. Lund's testimony that in

     5    2008 Motorola knew that G.S. Kok, Sam Chia, and Y.T. Kok had

     6    gone to competitor Hytera, correct?

     7    A.   Correct, I don't disagree with Mr. Lund's testimony.

     8    Q.   And are you aware that in January of 2008, the then head

     9    of PCR Nickie Petratos sent an e-mail warning people about

    10    Hytera having confidential knowledge of Motorola?

    11    A.   I believe you shared that with me during that deposition.

    12    Q.   So with all of this knowledge, Motorola never took an hour

    13    or so to check the logs for G.S. Kok, Sam Chia, and Y.T. Kok

    14    until January of 2017.         Is that your testimony?

    15    A.   My testimony is that we were not asked.              And we support

    16    the investigation of legal, HR, and the Office of Ethics and

    17    Compliance.     I can't comment on what those three groups did

    18    during that discussion.         And they were trained to do that.          So

    19    I was not aware nor asked to pull those access.

    20    Q.   Okay.    And that's the same Office of Ethics and Compliance

    21    that was involved in the pattern matching with G.S. Kok's

    22    e-mail in June of 2010, right?

    23    A.   Correct.

    24                 MS. ROTHSCHILD:      No further questions.

    25                 THE COURT:     Do you need a couple minutes, or are you
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 107 of 144 PageID #:52413
                                  Shepard - redirect by Lawless
                                                                                     535

     1    ready to go, Counsel?

     2               MR. LAWLESS:     I'm ready to go.

     3               THE COURT:     Proceed.

     4               Members of the jury, if you need a break, raise your

     5    hand.

     6               No hands have gone up.        Please proceed.

     7               MR. LAWLESS:     We're ready, Your Honor.         Could we have

     8    the technology switched back to Motorola, please?

     9               THE COURT:     That's a very profound statement.

    10                              REDIRECT EXAMINATION

    11    BY MR. LAWLESS:

    12    Q.   All right.     Mr. Shepard, is it Motorola's fault that Sam

    13    Chia and Y.T. Kok stole Motorola Compass documents and

    14    Motorola source code?

    15               MS. ROTHSCHILD:      Objection, Your Honor.

    16               THE COURT:     Wait just a minute.

    17               Could you read that question back, please?

    18               MR. LAWLESS:     Certainly, Your Honor.

    19               THE COURT:     I was distracted by the appearance of

    20    Mr. Fulbright.

    21    BY MR. LAWLESS:

    22    Q.   Mr. Shepard, is it Motorola's fault that Sam Chia and Y.T.

    23    Kok mass downloaded Motorola's Compass documents in source

    24    code?

    25               THE COURT:     The objection is overruled.         You may
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 108 of 144 PageID #:52414
                                  Shepard - redirect by Lawless
                                                                                     536

     1    answer it.

     2    BY THE WITNESS:

     3    A.   No.

     4    BY MR. LAWLESS:

     5    Q.   Can you explain why?

     6    A.   We have no reason to believe those employees had taken

     7    anything with them.       They had done their exit interview and

     8    they left just like any other employee who worked for other

     9    companies.

    10    Q.   Okay.   In your career at Motorola, how sophisticated and

    11    well-funded are the security attacks that have been lobbied

    12    against your company?

    13    A.   Very sophisticated.       I mentioned that they were at the

    14    foreign government level.

    15    Q.   And at the highest level there, the most sophisticated

    16    attacks, how well-funded are those?

    17    A.   They have, I would say, unlimited funding to go after

    18    their target.

    19    Q.   And what kind of technology do those attackers have to go

    20    after Motorola?

    21    A.   Oh, they have a lot of technology and malware.              They also

    22    have the ability to recruit individuals and conduct industrial

    23    espionage.

    24    Q.   And yesterday when you talked about foreign countries and

    25    other competitors recruiting individuals, what did you call
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 109 of 144 PageID #:52415
                                  Shepard - redirect by Lawless
                                                                                      537

     1    that?

     2    A.   Industrial espionage.

     3    Q.   When you have a case of industrial espionage, are there

     4    additional risks to your company and aspects of that threat

     5    that make it hard to detect?

     6    A.   Yes, there are.

     7    Q.   What are those?

     8    A.   Well, if you go through industrial espionage, this is an

     9    insider, so the foreign government or competitor has hired the

    10    insider to -- with access to collect the data and take it with

    11    them.

    12               I mentioned with Sam Chia and the other three, that

    13    they -- they didn't evade anything.           They were given access to

    14    what they should have.

    15    Q.   So what can Motorola do -- withdrawn.

    16               What does Motorola do to defend against those type of

    17    attackers?

    18    A.   In what time frame?

    19    Q.   In 2008.

    20    A.   In 2008 we didn't have a way to defend against that.                  We

    21    had the ability to protect it up-front through access control,

    22    but when you are given access to something and you sign

    23    agreements and policies, then you don't -- then we give you

    24    that access.

    25    Q.   And then in view of what the industry's standards were in
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 110 of 144 PageID #:52416
                                    Shepard - redirect by Lawless
                                                                                     538

     1    terms of technology and policies, what did Motorola do in 2008

     2    to prevent industrial espionage?

     3    A.   So we partnered and we deployed like monitoring tools,

     4    like for e-mail that you saw as well, in the environment.

     5    Q.   Now has Moto- --

     6    A.   I'm sorry.     Go ahead.

     7    Q.   I'm sorry.     Are you finished?

     8    A.   Go ahead.

     9    Q.   Was Motorola the only company that experiences these types

    10    of attacks?

    11    A.   No, it was not.

    12    Q.   How big of a problem is this to American tech companies?

    13    A.   Well, I think he --

    14                 MS. ROTHSCHILD:      Objection, Your Honor.      Speculation.

    15                 THE COURT:     Well, you can broaden the question to

    16    include a global inquiry.          I've said that this witness may

    17    qualify under Rule 702 with specialized knowledge, which

    18    permits more liberality in terms of what he can testify to in

    19    the form of an opinion or otherwise applying Rule 702.

    20                 So your objection is overruled.

    21                 You may answer.

    22    BY MR. LAWLESS:

    23    Q.   Mr. Shepard, let me take one step backwards.             Do you

    24    participate in industry security groups?

    25    A.   I do.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 111 of 144 PageID #:52417
                                  Shepard - redirect by Lawless
                                                                                     539

     1    Q.   Do you communicate with peers in information security at

     2    other companies?

     3    A.   I do.

     4    Q.   Do you communicate with industry peers and experts at the

     5    government level about information security?

     6    A.   I do.

     7    Q.   Is industrial espionage, competitors hacking systems in

     8    state level attacks, a unique problem that only Motorola

     9    faces?

    10    A.   No, it's not.

    11    Q.   Who else faces this problem?

    12    A.   Every -- every company that I talk to, as well as

    13    governments.

    14    Q.   And how big of a problem is that as you've seen for

    15    American tech companies?

    16    A.   It is a big problem across all companies and even the

    17    government.

    18    Q.   Is it possible for Motorola to stop every single attack?

    19    A.   No, it's not.

    20    Q.   Are you aware of any company that can stop every single

    21    attack?

    22    A.   I've never been aware of any company that has been able to

    23    stop.    There actually is a quote by a general who says that

    24    you know you've been hacked or you don't know you've been

    25    hacked, but in both cases, you've been hacked.              And that's a
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 112 of 144 PageID #:52418
                                    Shepard - redirect by Lawless
                                                                                     540

     1    pretty fair statement from a very high-level general.

     2    Q.   All right.     Hytera's lawyers raised a specific occurrence

     3    regarding Hanjuan Jin.         Do you recall that?

     4    A.   I do.

     5    Q.   Was that a case of industrial espionage carried out

     6    against Motorola?

     7    A.   Yes, it was.

     8    Q.   Now, did the FBI even know that Hanjuan Jin stole

     9    Motorola's confidential information before she was stopped at

    10    the airport?

    11                 MS. ROTHSCHILD:      Objection, Your Honor.

    12                 THE COURT:     Sustained.

    13                 I think the jury has heard enough about the Jin

    14    incident in relationship to the issues involved in this case.

    15    Move on to another point, Counsel.

    16    BY MR. LAWLESS:

    17    Q.   Let's talk about some e-mails, Mr. Shepard.             Hytera's

    18    lawyers presented a number of e-mails regarding prior security

    19    incidents at Motorola.         Do you recall that?

    20    A.   I do.

    21    Q.   And in particular, did you see -- or Mot- -- or -- excuse

    22    me -- Hytera's lawyers showed you e-mails from your prior

    23    boss, Mr. Boni.      Do you recall that?

    24    A.   I do.

    25    Q.   Were Mr. Boni's instructions to all Motorolans a sign that
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 113 of 144 PageID #:52419
                                  Shepard - redirect by Lawless
                                                                                     541

     1    Motorola doesn't care about security?

     2    A.   No.

     3    Q.   What were Mr. Boni's e-mails to all Motorola employees

     4    about?

     5    A.   They were a reminder to protect our intellectual property

     6    and a good reminder for all employees.

     7    Q.   And beyond sending e-mails, what else -- under Mr. Boni's

     8    leadership in 2008, what else did your group do to protect

     9    Motorola confidential information?

    10    A.   So we started to implement some of the activities that

    11    Boni suggested in that e-mail.          We had to work through that.

    12    Q.   All right.     Hytera's lawyers also showed you some e-mails

    13    regarding incidents where current Motorola employees were

    14    investigated.     Do you recall those examples?

    15    A.   Current or current at the time --

    16    Q.   Sorry.    Current at the time.

    17    A.   Yeah, I saw e-mails from employees.           Now former employees

    18    but current at the time.

    19    Q.   Okay.    In those situations, were the investigations

    20    triggered by certain facts that the department of ethics, HR,

    21    or legal deemed to merit an investigation?

    22    A.   Yes.

    23    Q.   Are you aware of any facts that warranted an investigation

    24    into G.S. Kok, Y.T. Kok, or Sam Chia while they were still

    25    employed at Motorola?
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 114 of 144 PageID #:52420
                                    Shepard - redirect by Lawless
                                                                                     542

     1    A.   There was no investigation.

     2    Q.   Now, did you ever testify, Mr. Shepard, that your group

     3    could never do an investigation on current employees?

     4    A.   Did I ever testify that I couldn't?            We always require the

     5    Office of Ethics and Compliance, legal, or HR.              And I

     6    mentioned that I have the ability to look at my boss's e-mails

     7    or something.     And so we have to get the appropriate approval

     8    because of the access that we have.

     9    Q.   Okay.    And did you ever testify that it was impossible in

    10    2008 to pull Compass logs for Sam Chia or Y.T. Kok?

    11                 MS. ROTHSCHILD:      Objection, Your Honor.

    12                 THE COURT:     All right.    Sustained.

    13                 Are you saying statements at a deposition or

    14    testimony in formal litigation?

    15                 MR. LAWLESS:     Testimony in court here, Your Honor.

    16                 THE COURT:     Here today in court?

    17                 MR. LAWLESS:     Today and yesterday, Your Honor.

    18                 THE COURT:     All right.    Do you understand the

    19    question the way it's put to you?

    20                 THE WITNESS:     I guess.

    21                 THE COURT:     Or would you prefer to have it rephrased?

    22                 THE WITNESS:     Please rephrase it, if you could.

    23                 THE COURT:     Rephrase the question.

    24    BY MR. LAWLESS:

    25    Q.   Either yesterday or today, did you ever take the position
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 115 of 144 PageID #:52421
                                  Shepard - redirect by Lawless
                                                                                     543

     1    that it was impossible for Motorola to pull Compass logs in

     2    2008?

     3    A.   No, I did not.

     4    Q.   Was your group aware of anything in 2008 justifying a

     5    computer forensic inspection or Compass pull for G.S. Kok,

     6    Y.T. Kok, or Sam Chia?

     7    A.   No.

     8    Q.   Okay.    Moving to trade secrets, Hytera's lawyers asked you

     9    some questions regarding whether certain Compass documents

    10    were trade secrets.       Do you recall those questions?

    11    A.   I do.

    12                 MR. LAWLESS:    And if -- Mr. Schlaifer, if we could go

    13    back to the exit interviews and publish PTX 1155.6.

    14    BY MR. LAWLESS:

    15    Q.   Do you recall this exhibit, Mr. Shepard?

    16    A.   I do.

    17                 MR. LAWLESS:    Mr. Schlaifer, if you could blow up the

    18    paragraph in the middle beginning with "Motorola proprietary"

    19    and continuing down.        Exactly.

    20    BY MR. LAWLESS:

    21    Q.   Mr. Shepard, what is the purpose of this paragraph as used

    22    in the exit interviews at Motorola?

    23    A.   The purpose of this paragraph is for the employee to

    24    acknowledge the access they had during employment at Motorola.

    25    Q.   And what did this employee list as the confidential
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 116 of 144 PageID #:52422
                                   Shepard - redirect by Lawless
                                                                                     544

     1    information that they had access to while they're at Motorola

     2    in subparagraph B?

     3    A.   In Paragraph B, this employee had access to LTD documents

     4    located in Compass and the project folders, source code

     5    located in the VOBs.

     6    Q.   Is it your understanding that by identifying those

     7    documents, the employee acknowledged that they are

     8    proprietary?

     9    A.   Yes.

    10    Q.   Is it reasonable, Mr. Shepard, from an information

    11    security standpoint for you to expect and for Motorola to

    12    expect that departing employees will follow the law?

    13    A.   Yes.

    14                MR. LAWLESS:     We can take that down, Mr. Schlaifer.

    15    BY MR. LAWLESS:

    16    Q.   Does -- the fact that Sam Chia and Y.T. Kok didn't list

    17    out individual trade secrets in their exit interview, does

    18    that mean that they can take them?

    19    A.   No.

    20                MS. ROTHSCHILD:      Objection, Your Honor.       Leading.

    21                THE COURT:     The answer may stand.

    22    BY MR. LAWLESS:

    23    Q.   All right.     Let's talk more about the Compass logs,

    24    Mr. Shepard.     Hytera's lawyer asked you some questions

    25    implying that Motorola should check every Compass log for
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 117 of 144 PageID #:52423
                                  Shepard - redirect by Lawless
                                                                                     545

     1    every employee.      Do you recall those questions?

     2    A.   I do.

     3    Q.   Every time in the past when Motorola has generated a

     4    Compass log, was that in response to an investigation?

     5    A.   Yes.

     6    Q.   Now, remind us why you need to go through those steps

     7    before you can pull that kind of information.

     8    A.   To remind you again, because of the access that we have,

     9    we need approval from one of those three groups, the Office of

    10    Ethics and Compliance, legal, or HR to investigate employees,

    11    including supporting in that investigation by pulling Compass

    12    logs.

    13    Q.   How many employees did Motorola have in 2008, roughly?

    14    A.   Roughly -- I believe I said earlier it was about 65,000.

    15    Q.   That's 65,000 employees worldwide?

    16    A.   65,000 employees worldwide.

    17    Q.   Okay.   Just so we have this clear, did the technology

    18    exist in 2008 to monitor Compass logs for 65,000 people around

    19    the world?

    20    A.   It did not.

    21    Q.   We saw an e-mail that Hytera's lawyers raised from your

    22    boss Bill Boni expressing a desire to further customize the

    23    Compass system in 2008.        Do you generally recall that?

    24    A.   I do.

    25    Q.   Now, could you explain -- well, let's take a big step
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 118 of 144 PageID #:52424
                                    Shepard - redirect by Lawless
                                                                                     546

     1    back.   Who makes the Compass system?

     2    A.   The Compass system is a product by a company at the time

     3    called OpenText -- I'm sorry -- yeah, OpenText, and the

     4    product is called LiveLeak.

     5    Q.   Okay.    So Motorola took that software, and what did

     6    Motorola do extra with it?

     7    A.   So beyond the security and the way the software works, we

     8    added additional customizations to create the access reports,

     9    as well as the POPI classification labeling when you upload

    10    the documents.

    11    Q.   Okay.    Is taking software that's available on the market

    12    from a reputable software company and making it even better

    13    yourself, is that exceeding industry standards or just doing

    14    the average?

    15    A.   I would say exceeding industry standards.

    16    Q.   Okay.    And so when Mr. Boni, your boss, in 2008 wanted to

    17    add additional functionality, would that type of action be

    18    going above and beyond industry standards or just doing the

    19    average?

    20    A.   Above and beyond.

    21    Q.   Has the software company that makes the Compass system,

    22    have they ever been able to modify their own software to

    23    provide automatic monitoring?

    24                 MS. ROTHSCHILD:      Objection, Your Honor.

    25                 THE COURT:     Sustained.    Foundation.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 119 of 144 PageID #:52425
                                  Shepard - redirect by Lawless
                                                                                     547

     1    BY MR. LAWLESS:

     2    Q.   Mr. Shepard, are you aware of or has the software company

     3    that makes Compass offered to Motorola any enhancement to

     4    their software where it can automatically monitor Compass

     5    reports?

     6    A.   They never made that offer.

     7    Q.   Now, why not just take all of Motorola's radio engineers

     8    and devote them to IT security?

     9    A.   Because then they couldn't develop product.             I mean, I'm

    10    sorry.    That's . . .

    11    Q.   Do you recall Hytera's lawyers asking you about a Compass

    12    high-user list?

    13    A.   I do.

    14    Q.   And just to be clear, is that something that your group

    15    ultimately implemented?

    16    A.   Yes.

    17    Q.   How useful was the high-user list for the Compass system?

    18    A.   It was not very useful.

    19    Q.   Why?

    20    A.   There are many people in Compass that move data around

    21    called Compass champions, and so a majority of the high-access

    22    report was simply people that were part of their job to move

    23    data around in Compass.        They had high access, so --

    24    Q.   And let's be really clear, why were those special users

    25    allowed to move so much data around?
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 120 of 144 PageID #:52426
                                  Shepard - redirect by Lawless
                                                                                     548

     1    A.    Because they were designated to move sections of data.               So

     2    they could move thousands of files at a time from one area of

     3    Compass to another area of Compass under their

     4    responsibilities.

     5    Q.    Okay.    If Motorola somehow was able to create that

     6    functionality back in 2008, would Sam Chia or Y.T. Kok even

     7    appear on the high-user list?

     8    A.    I don't think that it would have.         I think the Compass

     9    access was too high for that time period.            I know that there

    10    were suggestions in here that Patrick Cunningham would like it

    11    to be lower; but, again, that was before we even implemented

    12    it.   And those are goals, but not necessarily deliverables.

    13    Q.    Okay.    And speaking about goals, why did Motorola engage a

    14    third-party consultant to audit their use of the Compass

    15    system?

    16    A.    It's going to do independent external assessments on how

    17    you control and manage access to such an important system.

    18    Q.    Did anyone tell Motorola that they had to hire a

    19    third-party auditor to do that?

    20    A.    No.

    21    Q.    Was that a part of Motorola's efforts to go above and

    22    beyond?

    23    A.    It was a part of their efforts to go above and beyond.

    24                  MR. LAWLESS:   Okay.   Let's bring up, Mr. Schlaifer,

    25    please, DTX 4468.      And if we could go to the next page.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 121 of 144 PageID #:52427
                                  Shepard - redirect by Lawless
                                                                                     549

     1    BY MR. LAWLESS:

     2    Q.   Do you recall this is the Compass audit that Hytera's

     3    lawyers were showing you?

     4    A.   I do.

     5                 MR. LAWLESS:   And could we go to Page 5, please,

     6    Mr. Schlaifer.

     7                 And, Mr. Schlaifer, could you blow up that last

     8    paragraph, the last bullet.

     9    BY MR. LAWLESS:

    10    Q.   Mr. Shepard, this paragraph begins by acknowledging that a

    11    process for proactively analyzing users' activity on the

    12    Compass system does not exist.          Do you see that?

    13    A.   I do.

    14    Q.   Was that Motorola's fault that there was no way to

    15    proactively use Compass in 2008?

    16    A.   No, it was not.

    17    Q.   Was that some software feature that Motorola just decided

    18    it didn't want to buy?

    19    A.   No.

    20    Q.   How would you describe the conclusion of this paragraph?

    21    A.   I would describe it as something that we could improve and

    22    raise the bar even more if we implement it, and so we set out

    23    to do that as part of this.

    24    Q.   And is that an instance yet again of just being average or

    25    going above and beyond?
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 122 of 144 PageID #:52428
                                  Shepard - redirect by Lawless
                                                                                     550

     1    A.   That's an instance of going above and beyond.

     2                 MR. LAWLESS:   All right.     We can take that down,

     3    Mr. Schlaifer.      And let's bring up DTX 4514.

     4                 And go to the next page, please.        And the next page.

     5    There we go.

     6    BY MR. LAWLESS:

     7    Q.   Mr. Shepard, do you recall a number of questions by

     8    Hytera's lawyers about the Stop the Leaks program?

     9    A.   I do.

    10    Q.   Do you agree with the characterization of Motorola leaking

    11    confidential information from its radio business?

    12    A.   I do not.

    13    Q.   What type of products was the Stop the Leaks program

    14    about?

    15    A.   It was about the mobile devices business or the cell

    16    phones that we produced at the time.

    17    Q.   And just to be crystal clear, did that business unit make

    18    digital mobile radios?

    19    A.   No.

    20    Q.   In 2008, when the Stop the Leaks program was going on,

    21    where was Motorola's cell phone business located?

    22    A.   Libertyville, Illinois.        That was their headquarters.

    23    Q.   And where was -- well, let me ask it this way:              Is that

    24    where Motorola's digital mobile radio business unit was

    25    located?
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 123 of 144 PageID #:52429
                                    Shepard - redirect by Lawless
                                                                                     551

     1    A.   No.

     2    Q.   Different physical buildings?

     3    A.   Yes.

     4    Q.   Okay.    Did the cell phone business have the same

     5    leadership as the DMR business?

     6    A.   No.

     7    Q.   How did it differ?

     8    A.   We were preparing to split the companies, and so we

     9    actually had co-CEOs in 2008.           So they had a CEO named Sanjay

    10    who was leading the mobile devices or the cell phone business,

    11    and we had a CEO Greg Brown who was leading the other

    12    business.

    13    Q.   Okay.    So different CEOs at the time for cell phones and

    14    radios, correct?

    15    A.   Correct.

    16    Q.   Was the culture around confidentiality the same at

    17    Motorola within the cell phone business and the radio

    18    business?

    19                 MS. ROTHSCHILD:      Objection, Your Honor.

    20                 THE COURT:     Do you understand the question the way

    21    it's put to you?

    22                 THE WITNESS:     I do.

    23                 THE COURT:     You may answer it.

    24                 Your objection is overruled.

    25                 THE WITNESS:     Can you restate it, please?
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 124 of 144 PageID #:52430
                                  Shepard - redirect by Lawless
                                                                                     552

     1    BY MR. LAWLESS:

     2    Q.   Yes.

     3                 Was the culture around confidentiality and how

     4    Motorola protects confidential information, was the culture

     5    and attitude the same in the cell phone business as compared

     6    to the radio business?

     7    A.   It was not.

     8    Q.   Can you explain why?

     9    A.   Sure.    So the radio side of the business, I can start when

    10    I was in Phoenix, we worked on projects for the government.

    11    We worked on other stuff.        We had a lot more controls.          We had

    12    signs that said "No talking in the halls."              We were very

    13    secure about it.

    14                 In 2001, when I moved up and I was part again of the

    15    mobile device -- not mobile device, of the radio business, we

    16    continued that.      We have parts in Schaumberg that are actually

    17    classified because we do a lot of government work.               And so we

    18    treat security very seriously in those parts due to our

    19    contracts, as well as our need to protect that intellectual

    20    property.

    21    Q.   Do people in the radio side of the business need security

    22    clearances to work on those government contracts?

    23    A.   Yes, they do.

    24    Q.   Do you have a security clearance?

    25    A.   I do.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 125 of 144 PageID #:52431
                                  Shepard - redirect by Lawless
                                                                                     553

     1    Q.   Regarding the Compass system now, did the cell phone

     2    business store its documents in the same folders as the radio

     3    business on Compass?

     4    A.   It did not.     There were two different structures, one so

     5    that they were separate.

     6    Q.   Did the cell phone business store source code in the same

     7    folders as Motorola's digital radio business in the ClearCase

     8    system?

     9    A.   No.

    10               MR. LAWLESS:     All right.     We can take that down,

    11    Mr. Schlaifer, please.

    12    BY MR. LAWLESS:

    13    Q.   Now, at the time in 2008 when Sam Chia and Y.T. Kok mass

    14    downloaded the Compass documents, had the POPI confidentiality

    15    labels already been updated in the Compass system?

    16    A.   I believe so, yes.

    17               MR. LAWLESS:     Mr. Schlaifer, could we bring up PTX

    18    1183, please.

    19    BY MR. LAWLESS:

    20    Q.   Remind us, Mr. Shepard, what POPI policy this was.

    21    A.   This was the original POPI policy created in 1991.

    22    Q.   I'm sorry.     Created when?

    23    A.   September 1st, 1991.

    24    Q.   All right.     So this is the old policy?

    25    A.   This is the old policy.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 126 of 144 PageID #:52432
                                    Shepard - redirect by Lawless
                                                                                     554

     1                 MR. LAWLESS:     Okay.    If we go to Page 6, please,

     2    Mr. Schlaifer.      Could you please highlight "Motorola internal

     3    use only" on the left-hand side.

     4    BY MR. LAWLESS:

     5    Q.   Is that a confidentiality rating that was used at the

     6    time, Mr. Shepard?

     7    A.   That is a confidentiality label, yes.

     8                 MR. LAWLESS:     All right.    And then, Mr. Schlaifer, if

     9    you could highlight the text on the bottom right beginning

    10    with "business, technical, financial."

    11    BY MR. LAWLESS:

    12    Q.   Mr. Shepard, could you read into the record how Motorola

    13    defined documents to be labeled internal use only?

    14    A.   Sure.    So those are business --

    15                 MS. ROTHSCHILD:      Your Honor, I object.      This is

    16    outside the scope of his cross-examination.

    17                 THE COURT:     The objection is overruled.       And after

    18    this redirect, I will give you some additional opportunity to

    19    recross.

    20    BY MR. LAWLESS:

    21    Q.   So, Mr. Shepard, could you read, please, how Motorola

    22    described what would be Motorola internal use only documents.

    23    A.   Sure.

    24                 "Business, technical, financial, and personal

    25    information, which is written, oral, or in electronic media or
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 127 of 144 PageID #:52433
                                  Shepard - redirect by Lawless
                                                                                     555

     1    physical form and which, if communicated outside Motorola,

     2    could benefit competitors."

     3    Q.   Based on your understanding of how Motorola classifies

     4    things, would that constitute a trade secret?

     5    A.   Yes, it would.

     6                 MR. LAWLESS:   Mr. Schlaifer, could we go, please, to

     7    Page 9.    And could you please highlight "Motorola confidential

     8    proprietary."

     9    BY MR. LAWLESS:

    10    Q.   Is that another bucket of confidential labeling under the

    11    old POPI policy?

    12    A.   Yes, it is.

    13                 MR. LAWLESS:   And, Mr. Schlaifer, if you could

    14    highlight the paragraph "business, technical" -- exactly.

    15    BY MR. LAWLESS:

    16    Q.   Mr. Shepard, could you please read that into the record.

    17    A.   Sure.

    18                 "Business, technical, financial, and personal

    19    information, which is written, oral, in electronic media or in

    20    physical form, and which has significant value to the company.

    21    It should be limited to persons with a need to know."

    22    Q.   Based on your understanding, is that -- withdrawn.

    23                 Based on your understanding, would trade secrets fit

    24    into that bucket as well?

    25    A.   Yes, it would.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 128 of 144 PageID #:52434
                                  Shepard - redirect by Lawless
                                                                                     556

     1                 MR. LAWLESS:   All right.     The last page,

     2    Mr. Schlaifer.      Page 12, please.      And could you highlight

     3    "Motorola registered secret proprietary."            I think we're going

     4    to need the next page, 13, as well.           On Page 12 could you

     5    highlight "business, technical" -- and you're ahead of me,

     6    that's great.

     7    BY MR. LAWLESS:

     8    Q.   Mr. Shepard, could you please read how Motorola describes

     9    Motorola registered secret proprietary documents.

    10    A.   Sure.

    11                 "Business technical, financial, trade secret, and

    12    personal information which is written, oral, in electronic

    13    media or physical form and which is of a most sensitive

    14    nature."

    15    Q.   And would that also qualify as a bucket for Motorola trade

    16    secrets?

    17    A.   Yes, it would.

    18                 MR. LAWLESS:   We can take that down, please,

    19    Mr. Schlaifer.

    20    BY MR. LAWLESS:

    21    Q.   Okay.    Mr. Shepard, in view of all of the documents that

    22    Hytera's lawyers showed you, the Stop the Leaks program, the

    23    Hanjuan Jin, and any other security episode you can think of,

    24    as Motorola's chief information security officer, did Motorola

    25    act reasonably in 2008 to protect its confidential
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 129 of 144 PageID #:52435
                                   Shepard - redirect by Lawless
                                                                                     557

     1    information?

     2    A.   Yes, it did.

     3    Q.   And tell us why, please.

     4    A.   We talked about it.        We went through --

     5                THE COURT:     That question would take us back to the

     6    beginning.     Rephrase the question.

     7    BY MR. LAWLESS:

     8    Q.   Mr. Shepard --

     9                THE COURT:     Keeping in mind that this is redirect.

    10    BY MR. LAWLESS:

    11    Q.   Mr. Shepard, despite the Stop the Leaks programs and the

    12    other security instance that you've seen, did that change your

    13    direct testimony that Motorola acted reasonably to protect its

    14    confidential information?

    15    A.   It did not change the testimony.          We acted with

    16    reasonable -- I forgot the part -- reasonable confirmation,

    17    you said?

    18    Q.   Did you act reasonably in 2008?

    19    A.   We acted reasonably in 2008.         Thank you.

    20                MR. LAWLESS:     May I confer with my colleagues

    21    quickly?

    22                THE COURT:     Not quickly.    Yes, you may.

    23           (Counsel conferring.)

    24                MR. LAWLESS:     Thank you.    We pass the witness.

    25                THE COURT:     If you have a few questions on recross,
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 130 of 144 PageID #:52436
                                 Shepard - recross by Rothschild
                                                                                     558

     1    you may proceed.

     2                 MS. ROTHSCHILD:    Thank you, Your Honor.

     3                              RECROSS-EXAMINATION

     4    BY MS. ROTHSCHILD:

     5    Q.   Mr. Shepard, there is only one Compass system, right?

     6    A.   There is one Compass system.

     7    Q.   Okay.    And there's one ClearCase system.          That's separate,

     8    right?

     9    A.   ClearCase is a separate system.

    10    Q.   And until 2011, Motorola, Inc., covered all of Motorola's

    11    business units, right?        Mobile devices and radio, correct?

    12    A.   Correct.

    13                 MS. ROTHSCHILD:    Okay.    Can we please pull up, if

    14    it's been passed over to us, PTX 1183.

    15    BY MS. ROTHSCHILD:

    16    Q.   Okay.    You just testified that this was the old policy,

    17    right?

    18    A.   Correct.

    19    Q.   Okay.    And this is the policy, I believe it's on Page 12,

    20    that requires marking trade secrets MRSP, Motorola registered

    21    secret proprietary, right?

    22    A.   I guess I don't understand the question.

    23    Q.   If you look --

    24                 MS. ROTHSCHILD:    If we could zoom in on the bottom

    25    half, please, Jim.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 131 of 144 PageID #:52437
                                 Shepard - recross by Rothschild
                                                                                     559

     1    BY MS. ROTHSCHILD:

     2    Q.   This is the category for Motorola registered secret

     3    proprietary.     And on the right side, this is the only category

     4    in this policy that explicitly lists trade secrets, correct?

     5    A.   That is incorrect.       I just testified that all three of

     6    those can have trade secrets.

     7    Q.   This says trade secret in the definition here, correct?

     8    A.   This is the only one that has the words "trade secret,"

     9    but it is not all -- all categories could be trade secret.

    10    Q.   This is the only one that specifically calls out trade

    11    secrets to be marked Motorola registered secret proprietary,

    12    right?

    13    A.   This is the only one that calls out the word "trade

    14    secret."

    15    Q.   And then --

    16               MS. ROTHSCHILD:      Jim, you could take that down,

    17    please.

    18    BY MS. ROTHSCHILD:

    19    Q.   And then in 2000, it was updated.          The POPI policy was

    20    updated, right?

    21    A.   I believe -- it was updated over time.            I believe it was

    22    updated in 2000, correct.

    23    Q.   And that still had the Motorola registered secret

    24    proprietary category, right?

    25    A.   Correct.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 132 of 144 PageID #:52438
                                 Shepard - recross by Rothschild
                                                                                     560

     1    Q.   Okay.    And if we could please pull up previously admitted

     2    Exhibit DTX 4721.      This is legal training that Motorola

     3    provided to its employees about intellectual property.                And if

     4    we look at the date here, this is from July of 2004, correct?

     5    A.   Correct.

     6    Q.   Okay.    If we go, please, to Page 69.         We see on the bottom

     7    half of the page "Protection of trade secrets, the only

     8    acceptable marking is" -- and this is bold and in red --

     9    "'Motorola registered secret proprietary,'" correct?

    10    A.   That is what it says.

    11    Q.   Okay.    And if we even look at the speaker notes on

    12    Page 70, the next page, it reiterates that information, "Trade

    13    secrets carry a POPI classification of 'Motorola registered

    14    secret proprietary.'"       Did I read that correctly?

    15    A.   You did.

    16    Q.   Okay.    And then it's your testimony that Motorola rolled

    17    out the next policy, iProtect, at the end of 2006, correct?

    18    A.   Correct.

    19                 MS. ROTHSCHILD:    And if we could please pull up DTX

    20    4514.   And if we could please go to the next page.              And one

    21    more.   Thank you.

    22    BY MS. ROTHSCHILD:

    23    Q.   This is the Stop the Leaks presentation that we discussed,

    24    correct?

    25    A.   Correct.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 133 of 144 PageID #:52439
                                 Shepard - recross by Rothschild
                                                                                     561

     1                 MS. ROTHSCHILD:    And if we could go to Page 11,

     2    please.

     3    BY MS. ROTHSCHILD:

     4    Q.   We see here iProtect written and rolled out, but poorly

     5    implemented, right?

     6    A.   I see it's written there, correct.

     7    Q.   And then I'd like to direct your attention to one last

     8    document.     It's a previously admitted document, DTX 4776.

     9                 MS. ROTHSCHILD:    And if we could zoom in on the top

    10    part of this page.

    11    BY MS. ROTHSCHILD:

    12    Q.   We see here at the -- well, let's start with the date.

    13    The review date is May 19th, 2009.           Do you see that?

    14    A.   I do.

    15    Q.   And the marking at the top of this 2009 document is

    16    Motorola registered secret proprietary, correct?

    17    A.   That is the marking at the top of the document.

    18                 MS. ROTHSCHILD:    No further questions.

    19                 THE COURT:   All right.     You may step down, sir.

    20                 I think the jury has heard enough from this witness.

    21                 You are excused.

    22          (Witness excused.)

    23                 THE COURT:   Members of the jury, there will be a

    24    short recess and we'll start the direct testimony of the next

    25    available witness.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 134 of 144 PageID #:52440
                                           Proceedings
                                                                                     562

     1               THE CLERK:     All rise.

     2               THE COURT:     Counsel, please remain.

     3          (Jury out.)

     4               THE COURT:     Okay, please be seated.

     5               Who is the next witness, Counsel?

     6               MR. DE VRIES:      Your Honor, the next witness is by

     7    video designation.       Actually, the next three witnesses are by

     8    video designation.

     9               THE COURT:     All right.     You're --

    10               MR. DE VRIES:      And they are ready to be played.

    11               THE COURT:     They are ready to be played?

    12               MR. DE VRIES:      Yes.

    13               MR. CLOERN:     I'm sorry.     We have an objection to

    14    these witnesses.      There is over an hour of videotaped

    15    deposition of these witnesses taking the Fifth on about 150

    16    questions for which there's no probative value.              It's a 403

    17    issue.    It's only going to prejudice.

    18               THE COURT:     Well, it's -- the -- with respect to

    19    taking the Fifth Amendment in a civil case, negative

    20    inferences can be drawn.        That is essentially the law.          I

    21    don't think we need anything further than that.              And when you

    22    make your closing arguments, if you stay within that

    23    framework, you can advise the jury or argue the reasonable

    24    inference to draw on from the exercising of that

    25    constitutional right.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 135 of 144 PageID #:52441
                                           Proceedings
                                                                                     563

     1               Now, keeping in mind that this is a civil case, not a

     2    criminal case, I think the law is clear.            And in terms of

     3    ruling on 403, the probative value is not substantially

     4    outweighed by the danger of unfair prejudice if the jury

     5    learns and views the taking of the Fifth Amendment.

     6               And so the objection to playing that portion of the

     7    videotaped depositions is overruled.

     8               It is better, as I view the matter, for the jury to

     9    see the entirety rather than cut out sections of it and play

    10    it to them piecemeal.

    11               You have preserved that issue, certainly, for the

    12    appeal.    The objection is overruled.

    13               MR. CLOERN:     Your Honor, may we have a continuing

    14    objection to --

    15               THE COURT:     Yes, indeed.     I understand that, and it

    16    will remain of record.

    17               MR. CLOERN:     Thank you, Your Honor.

    18               And one final --

    19               THE COURT:     And you have articulated your position

    20    well in your written submissions.

    21               MR. CLOERN:     There have been some changes to that.

    22    May I ask one final question?

    23               THE COURT:     Yes.

    24               MR. CLOERN:     Your Honor pointed out noting that

    25    the -- you know, not seeing it piecemeal.            There have been
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 136 of 144 PageID #:52442
                                           Proceedings
                                                                                     564

     1    some recent changes in the last, I think, 24 hours where there

     2    have been changes.       And we don't see actually the entirety of

     3    the Fifth Amendment.       And we haven't had a chance to react to

     4    that.

     5               And so one of the issues is, what happened at the

     6    depositions, they just started asking anything about the Fifth

     7    Amendment because the Chinese government was involved.                There

     8    is a lot of questions:        Did you take this on a thumb drive?

     9    Did you take it on a hard drive?

    10               Some of those are gone.        And the problem with that

    11    is, is it shows that the overall questioning, the Fifth

    12    Amendment is unreliable because there were all these different

    13    questions that were asked that get a little bit strange, like

    14    wide-ranging government conspiracy.            And those have now been

    15    taken out at the last minute, so the jury isn't actually

    16    getting a full picture of what this questioning was all about.

    17               MR. DE VRIES:      Your Honor, we --

    18               THE COURT:     Go ahead.

    19               MR. DE VRIES:      We took these out at their specific

    20    objection.     We have met and conferred with them for days over

    21    this.

    22               THE COURT:     Here's the point:       They are to get the

    23    entirety of the depositions as now modified by the agreement

    24    of counsel.     It's a modified version of the entirety.

    25               MR. DE VRIES:      Well, it is a -- these depositions
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 137 of 144 PageID #:52443
                                           Proceedings
                                                                                      565

     1    were eight hours long each, approximately seven hours or so.

     2    They have been through the designations and

     3    counterdesignations of the parties.            They are at 30 minutes

     4    for G.S. Kok, 30 minutes for Sam Chia, and 40 minutes for Y.T.

     5    Kok.   We have included every designation that they wanted to

     6    include.

     7               The only thing that has happened over the last

     8    24 hours -- and, frankly, this was before, I think, 24 hours

     9    ago, was that they had specifically objected to certain of our

    10    designations about whether the Chinese government had had a

    11    role in this, and they said that it violated their mill.                   And

    12    so in an effort to reach agreement, we removed only those

    13    designations.

    14               These are ready to go, to be played for the jury.

    15    It's the appropriate time, from our perspective, to play them.

    16               MR. CLOERN:     There were additional changes that were

    17    made, Your Honor.

    18               THE COURT:     Well, if you have agreed to changes, then

    19    the changed version shall be played.           If there remains some

    20    kind of heavy issues, I could rule as they are being played

    21    and to tell the jury to ignore certain things, but I think

    22    you're underestimating the ability of jurors to give

    23    appropriate weight to these answers.           They can recognize

    24    absurdities.     They can recognize truth.         They can recognize

    25    misstatements.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 138 of 144 PageID #:52444
                                            Proceedings
                                                                                     566

     1               This is strictly within the purview of the jury as

     2    they listen to what these witnesses have said and as they, in

     3    this matter, view them.        And so it is maybe more of a matter

     4    of weight that the jurors will give rather than barring their

     5    admissibility.

     6               So I would rather place that faith in the ability of

     7    the eight people on this jury in unanimity to determine the

     8    value of what these statements are.

     9               To a large extent, the defendant has agreed that the

    10    three individuals left Motorola and joined their organization

    11    and with them took a long -- a large amount of information.

    12    At some point, obviously, there's disagreement.              But on those

    13    fundamentals, the jury has already heard that in an opening

    14    statement.

    15               All right.     So all said and done, you have preserved

    16    your objections to certain portions of these depositions, but

    17    they must begin, the trial must go forward.             And if you're

    18    saying -- in their totality, there are hours and hours of

    19    them; is that right?

    20               MR. DE VRIES:      What we are prepared to play is two

    21    hours and ten minutes.        If we were to play the entirety, it

    22    would be approximately 21 hours, I believe.

    23               THE COURT:     Okay.    Well, you can certainly play the

    24    two hours and ten minutes today, and then we'll see where we

    25    go from there.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 139 of 144 PageID #:52445
                                            Proceedings
                                                                                     567

     1               MR. DE VRIES:      Yes, Your Honor.      We understand.

     2               THE COURT:     Okay.    It's a difficult thing for me to

     3    rule on.    I have not seen or heard all of those hours.              They

     4    were before the magistrate judge for a considerable period of

     5    time.   But the fundamental is, as I see it, it is better for

     6    the jury to hear more than less.          And so in a few minutes, you

     7    may make the setup, whatever it is you have to do, and be

     8    ready to project it.

     9               It might also be a good idea to have your strongest

    10    colleagues move that large screen over there that nobody has

    11    seen in three days now and to move it over here so that the

    12    spectators and the jurors can see it better.

    13               THE CLERK:     You mean this screen?

    14               THE COURT:     That one right there.

    15               MR. DE VRIES:      Right there, Your Honor.

    16               THE COURT:     Nobody has seen it in three days, except

    17    for myself.

    18               MR. DE VRIES:      We will investigate that, Your Honor,

    19    I'm not sure if it's technically feasible, but we will

    20    investigate it.

    21               THE COURT:     Get your strongest colleagues.

    22               THE CLERK:     All rise.     Court is adjourned.

    23          (Recess had.)

    24          (Change of reporter.)

    25
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 140 of 144 PageID #:52446
                             Videotaped deposition played - G.S. Kok
                                                                                     568

     1

     2

     3          (Proceedings heard in open court.          Jury out.)

     4               THE COURT:     Are you ready to proceed, counsel?

     5               MR. ALPER:     We are, your Honor.

     6               THE COURT:     Please ask the jury to come in.

     7          (Proceedings heard in open court.          Jury in.)

     8               THE COURT:     Please be seated.

     9               Counsel?

    10               MR. ALPER:     Yes, your Honor.      We, plaintiff Motorola

    11    now calls Mr. G.S. Kok by video deposition.

    12               THE COURT:     You may proceed.

    13               MR. ALPER:     Thank you, your Honor.

    14               THE COURT:     Excuse me.     Is this thing shown on every

    15    screen now?     Is it on the screens?

    16               Okay.    Very good.

    17               MR. ALPER:     Thank you.

    18          (Videotaped deposition of G.S. Kok played in open court.)

    19               MR. ALPER:     Your Honor, for the record, during

    20    Mr. Kok's video deposition, he referenced PTX 1153 which has

    21    already been admitted.        He also referenced PTX 1154 which we

    22    would move -- request to move into evidence.

    23               THE COURT:     It is received.

    24               MR. ALPER:     Thank you, your Honor.

    25               THE COURT:     It may be published.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 141 of 144 PageID #:52447
                              Videotaped deposition played - Chia
                                                                                     569

     1          (Plaintiff's Exhibit 1154 received in evidence.)

     2                MR. ALPER:    Thank you.     The next video is of Mr. Sam

     3    Chia, so we call Mr. Sam Chia by video deposition.

     4                THE COURT:    Al right.     Members of the jury, let's

     5    stand up for a minute or two.

     6          (Pause.)

     7                THE COURT:    Please be seated.

     8                Present the next witness.

     9                MR. ALPER:    Thank you, your Honor.        This will be the

    10    video deposition of Mr. Sam Chia.

    11                THE COURT:    Yes.

    12          (Videotaped deposition of Sam Chia played in open court.)

    13                MR. ALPER:    Your Honor, there's some exhibits that

    14    were mentioned in Mr. Chia's deposition.            For the record,

    15    Mr. Chia's Deposition Exhibit 2 is PTX 1155 which was already

    16    admitted.

    17                There were some that have not been admitted.            I'll

    18    read them now.      Mr. Chia's Deposition Exhibit No. 10 is PTX

    19    1129.   Deposition Exhibit 11 is PTX 1165.           Deposition Exhibit

    20    12 is PTX 1164.      And Deposition Exhibit 14 is PTX 1150.            And

    21    we request to move those into evidence, your Honor.

    22                THE COURT:    They are received and may be published.

    23                MR. ALPER:    Thank you, your Honor.

    24          (Plaintiff's Exhibits 1129, 1150, 1164, and 1165 received

    25          in evidence.)
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 142 of 144 PageID #:52448
                            Videotaped deposition played - Y.T. Kok
                                                                                     570

     1                MR. ALPER:    And just for the record, for Mr. G.S.

     2    Kok's deposition, his Exhibit 1 was PTX 1154, and his Exhibit

     3    2 was PTX 1153.

     4                THE COURT:    And they are already in evidence.

     5                MR. ALPER:    Yes.

     6                THE COURT:    And have been published.

     7                MR. ALPER:    Yes.

     8                THE COURT:    All right.

     9                MR. ALPER:    If we may proceed, your Honor, we would

    10    next call by video deposition Mr. Y.T. Kok.

    11                THE COURT.    Yes.   Members of the jury, once again,

    12    please...

    13          (Pause.)

    14                A JUROR:    Can we take a two-minute break?

    15                THE COURT:    Indeed.    Two hands go up, all hands go

    16    up.

    17                About ten minutes, counsel.

    18          (Recess from 3:22 p.m. to 3:32 p.m.)

    19                THE COURT:    Present the witness.

    20                MR. ALPER:    Yes, your Honor.      Motorola calls Y.T. Kok

    21    by video deposition.

    22                THE COURT:    Please proceed.

    23          (Videotaped deposition of Y.T. Kok played in open court.)

    24                MR. ALPER:    We have just a few exhibits to read for

    25    the record.
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 143 of 144 PageID #:52449

                                                                                     571

     1                THE COURT:    Yes.

     2                MR. ALPER:    Y.T. Kok's exhibit Deposition Exhibit 2

     3    was PTX 1156 which has already been admitted.

     4                And then the following exhibits have not yet been

     5    admitted:    Deposition Exhibit 3 is PTX 1072.           Deposition

     6    Exhibit 10 is PTX 1113.        Deposition Exhibit 12 is PTX 1159.

     7    Deposition Exhibit 13 is PTX 1765.           Deposition Exhibit 15 is

     8    PTX 1152.    And we request to move those into evidence.

     9                THE COURT:    They are received and may be published or

    10    have been published.

    11                MR. ALPER:    Thank you, your Honor.

    12          (Plaintiff's Exhibits 1072, 1113, 1152, 1159, and 1765

    13          received in evidence.)

    14                THE COURT:    Is that the end of the tapes?

    15                MR. ALPER:    That is the end of the tapes for today.

    16    And our next witness is a live witness, and we're prepared --

    17                THE COURT:    Who is the next live witness?

    18                MR. ALPER:    Our next witness is Mr. Mark Boerger, and

    19    he's here.

    20                THE COURT:    Okay.    Members of the jury, it is

    21    approximately 4:15.       You are to return tomorrow morning once

    22    again at 10:15.      I have some unrelated matters to deal with.

    23    You are excused for the day.

    24                Counsel, please remain.

    25          (Proceedings heard in open court.          Jury out.)
Case: 1:17-cv-01973 Document #: 785 Filed: 12/20/19 Page 144 of 144 PageID #:52450

                                                                                      572

     1               THE COURT:     Here is a copy of the call sheet so you

     2    know exactly what we will be doing.           The jury will be here at

     3    10:15.    Counsel shall return at 10:15.          I have matters set

     4    earlier that I will try to dispose of before you arrive.                   And

     5    at some point along the way, I have a sentencing which I can

     6    probably do during the lunch hour.           So tomorrow will be much

     7    like today or yesterday.        So 10:15.     Have your witness ready

     8    to go.

     9               MR. ALPER:     Thank you, your Honor.

    10               THE COURT:     Okay.    Thank you, counsel.

    11          (Proceedings adjourned from 4:15 p.m. to 10:15 a.m.)

    12                                  * * * * * * *

    13                              C E R T I F I C A T E

    14              We, Amy Spee and Judith A. Walsh, do hereby certify

    15    that the foregoing is a complete, true, and accurate

    16    transcript of the proceedings had in the above-entitled case

    17    before the Honorable CHARLES R. NORGLE, SR., one of the judges

    18    of said court, at Chicago, Illinois, on November 13, 2019.

    19    /s/Amy Spee, Official Court Reporter                  November 14, 2019

    20    /s/Judith A. Walsh, Official Court Reporter November 14, 2019

    21    Official Court Reporters

    22    United States District Court

    23    Northern District of Illinois

    24    Eastern Division

    25
